--------------------------------------------------------------------------------

EXECUTION COPY
 
TERM LOAN CREDIT AGREEMENT
 


Dated as of December 3, 2007
among
 
ENERGIZER HOLDINGS, INC.
 
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
BANK OF AMERICA, N.A.,
as Syndication Agent


and


CITIBANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AND MIZUHO CORPORATE BANK, LTD.,
as Documentation Agents




________________________________________________________________________


J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners
________________________________________________________________________
 


 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
ARTICLE I:
 
DEFINITIONS
 
 
1.1  Certain Defined Terms

 
1.2  References

 
ARTICLE II:
 
THE TERM LOAN FACILITY
 
 
2.1  Loans.

 
2.2  Repayment of Loans

 
2.3  Rate Options for all Loans; Maximum Interest Periods

 
2.4  Optional Prepayments

 
2.5  Reduction of Commitments

 
2.6  Method of Borrowing

 
2.7  Method of Requesting the Advance

 
2.8  Amount of the Advance

 
2.9  Method of Selecting Types and Interest Periods for Conversion and
Continuation of Loans.

 
2.10  Default Rate

 
2.11  Method of Payment

 
2.12  Evidence of Debt; Noteless Agreement.

 
2.13  Telephonic Notices

 
2.14  Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis.

 
2.15  Notification of the Advance, Interest Rates and Prepayments

 
2.16  Lending Installations

 
2.17  Non-Receipt of Funds by the Administrative Agent

 
2.18  Termination Date

 
2.19  Replacement of Certain Lenders

 
ARTICLE III:
 
[RESERVED]
 
 
ARTICLE IV:
 
YIELD PROTECTION; TAXES
 
 
4.1  Yield Protection

 
4.2  Changes in Capital Adequacy Regulations

 
4.3  Availability of Types of Loans

 
4.4  Funding Indemnification

 
4.5  Taxes.

 
4.6  Lender Statements; Survival of Indemnity

 
ARTICLE V:
 
CONDITIONS PRECEDENT
 
 
5.1  Closing Date

 
5.2  Each Loan

 
ARTICLE VI:
 
REPRESENTATIONS AND WARRANTIES
 
 
6.1  Organization; Corporate Powers

 
6.2  Authority.

 
6.3  No Conflict; Governmental Consents for the Borrower

 
6.4  Financial Statements.

 
6.5  No Material Adverse Change

 
6.6  Taxes.

 
6.7  Litigation; Loss Contingencies and Violations

 
6.8  Subsidiaries

 
6.9  ERISA

 
6.10  Accuracy of Information

 
6.11  Securities Activities

 
6.12  Material Agreements

 
6.13  Compliance with Laws

 
6.14  Assets and Properties

 
6.15  Statutory Indebtedness Restrictions

 
6.16  Insurance

 
6.17  Labor Matters

 
6.18  Environmental Matters

 
6.19  Solvency

 
6.20  Benefits

 
ARTICLE VII:
 
COVENANTS
 
 
7.1  Reporting

 
7.2  Affirmative Covenants.

 
7.3  Negative Covenants.

 
7.4  Financial Covenants

 
ARTICLE VIII:
 
DEFAULTS
 
 
8.1  Defaults

 
ARTICLE IX:
 
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
 
9.1  Termination of Commitments; Acceleration

 
9.2  [Reserved.]

 
9.3  Amendments

 
9.4  Preservation of Rights

 
ARTICLE X:
 
GENERAL PROVISIONS
 
 
10.1  Survival of Representations

 
10.2  Governmental Regulation

 
10.3  Performance of Obligations

 
10.4  Headings

 
10.5  Entire Agreement

 
10.6  Several Obligations; Benefits of this Agreement

 
10.7  Expenses; Indemnification.

 
10.8  Numbers of Documents

 
10.9  Accounting

 
10.10  Severability of Provisions

 
10.11  Nonliability of Lenders

 
10.12  GOVERNING LAW

 
10.13  CONSENT TO JURISDICTION; JURY TRIAL.

 
10.14  Subordination of Intercompany Indebtedness

 
ARTICLE XI:
 
THE ADMINISTRATIVE AGENT
 
 
11.1  Appointment and Authorization

 
11.2  Administrative Agent and Affiliates

 
11.3  Action by Administrative Agent and Liability of Administrative Agent

 
11.4  Reliance on Documents and Counsel

 
11.5  Employment of Agents

 
11.6  Indemnification

 
11.7  Successor Agent

 
11.8  Credit Decision

 
11.9  Administrative Agent, Arrangers, Syndication Agent, Documentation Agents

 
ARTICLE XII:
 
SETOFF; RATABLE PAYMENTS
 
 
12.1  Setoff

 
12.2  Ratable Payments

 
12.3  Application of Payments

 
12.4  Relations Among Lenders.

 
12.5  Representations and Covenants Among Lenders

 
ARTICLE XIII:
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
 
13.1  Successors and Assigns

 
13.2  Participations.

 
13.3  Assignments.

 
13.4  Confidentiality

 
ARTICLE XIV:
 
NOTICES
 
 
14.1  Giving Notice.

 
14.2  Change of Address

 
ARTICLE XV:
 
COUNTERPARTS
 
 
ARTICLE XVI:
 
USA PATRIOT ACT
 


Exhibits
 
EXHIBIT A                   --          Commitments
EXHIBIT B
--
Form of Borrowing/Election Notice

EXHIBIT C
--
Form of Assignment and Assumption

EXHIBIT D
--
Form of Borrower’s Counsel’s Opinion

EXHIBIT E
--
List of Closing Documents

EXHIBIT F
--
Form of Officer’s Certificate

EXHIBIT G
--
Form of Compliance Certificate

EXHIBIT H                   --
Form of Supplement to Subsidiary Guaranty



Schedules
 
Pricing Schedule


Schedule 1.1.1                             --           Permitted Existing
Investments
Schedule 1.1.2                             --           Permitted Existing Liens
Schedule 1.1.3                             --           Permitted Existing
Contingent Obligations
Schedule 6.3                                --           Conflicts; Governmental
Consents
Schedule 6.7                                --           Litigation; Loss
Contingencies
Schedule 6.8                                --           Subsidiaries
Schedule 6.18                              --           Environmental Matters
Schedule 7.3(G)                           --           Transactions with
Shareholders and Affiliates
 
 
 
 

--------------------------------------------------------------------------------

 
TERM LOAN CREDIT AGREEMENT
 
This Term Loan Credit Agreement dated as of December 3, 2007 is entered into
among ENERGIZER HOLDINGS, INC., a Missouri corporation, the institutions from
time to time parties hereto as Lenders and JPMORGAN CHASE BANK, N.A., in its
capacity as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent,
and CITIBANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and MIZUHO CORPORATE
BANK, LTD., as Documentation Agents.  The parties hereto agree as follows:
 
ARTICLE I: 
DEFINITIONS
 
1.1  Certain Defined Terms.  In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
 
As used in this Agreement:
 
“Accounting Change” is defined in Section 10.9 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.
 
“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to Article XI hereof.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means the borrowing hereunder made on the Closing Date in accordance
with Article II and consisting of the aggregate amount of the several Loans made
by the Lenders to the Borrower.
 
“Affected Lender” is defined in Section 2.19 hereof.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be reduced from time to time pursuant to the terms hereof.  The
initial Aggregate Commitment is Six Hundred Million and 00/100 Dollars
($600,000,000.00).
 
“Agreement” means this Term Loan Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 6.4 hereof; provided, however, except as provided in
Section 10.9, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Borrower referred to in Section 6.4
hereof.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.
 
“Applicable Margin” means, as at any date of determination, the rate per annum
then applicable to the Advance at such time, as set forth in the Pricing
Schedule.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC, in their respective capacities as the co-lead arrangers and joint
bookrunners for the loan transaction evidenced by this Agreement.
 
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) other than (i) the
sale of Inventory in the ordinary course of business and (ii) the sale or other
disposition of any obsolete manufacturing Equipment disposed of in the ordinary
course of business.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3), and accepted by the Administrative Agent, in the form
of Exhibit C or any other form approved by the Administrative Agent.
 
“Authorized Officer” means any of the president, any vice president (including
any executive vice president), the chief financial officer or the treasurer of
the Borrower, acting singly.
 
“Bank of America” means Bank of America, N.A., in its individual capacity, and
its successors.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Energizer Holdings, Inc., a Missouri corporation, together with
its successors and assigns, including a debtor-in-possession on behalf of the
Borrower.
 
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York and on which dealings in Dollars are carried on in the
London interbank market and (ii) for all other purposes a day (other than a
Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York.
 
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety (90)
days); (iii) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and at least 95% of the investments of which are limited
to investment grade securities (i.e., securities rated at least Baa by Moody’s
Investors Service, Inc. or at least BBB by Standard & Poor’s Ratings Group); and
(iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.; provided that the maturities of such Cash Equivalents
described in the foregoing clauses (i) through (iv) shall not exceed 365 days;
(v) repurchase obligations of any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies having a term not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government; (vi) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth,
territory, political subdivision, taxing authority or by any foreign government,
the securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
BBB by Standard & Poor’s Ratings Group or at least Baa by Moody’s Investors
Service, Inc.; (vii) securities with maturities of one year or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank organized under the laws of the United States, any state thereof or the
District of Columbia (which commercial bank shall have a short-term debt rating
of  A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc.), or by any foreign bank (which foreign bank shall have
a rating of B or better from Thomson BankWatch Global Issuer Rating or, if not
rated by Thomson BankWatch Global Issuer Rating, which foreign bank shall be an
institution acceptable to the Administrative Agent), or its branches or
agencies; or (viii) shares of money market mutual or similar funds at least 95%
of the assets of which are invested in the types of investments satisfying the
requirements of clauses (i) through (vii) of this definition.
 
“Change” is defined in Section 4.2 hereof.
 
“Change of Control” means an event or series of events by which:
 
(i)  any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of thirty percent (30%) or more of the voting power of the then
outstanding Capital Stock of the Borrower entitled to vote generally in the
election of the directors of the Borrower;
 
(ii)  during any period of 12 consecutive calendar months, the board of
directors of the Borrower shall cease to have as a majority of its members
individuals who either:
 
(a)  were directors of the Borrower on the first day of such period, or
 
(b)  were elected or nominated for election to the board of directors of the
Borrower at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of the Borrower on the first day of such period, or whose
election or nomination for election was so approved;
 
(iii)  other than as a result of a transaction not prohibited under the terms of
this Agreement, the Borrower (a) shall cease to own, of record and beneficially,
with sole voting and dispositive power, 100% of the outstanding shares of
Capital Stock of each of the Subsidiary Guarantors or (b) shall cease to have
the power, directly or indirectly, to elect all of the members of the board of
directors of each of the Subsidiary Guarantors; or
 
(iv)  the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
on the Closing Date not exceeding the amount set forth on Exhibit A to this
Agreement opposite its name thereon under the heading “Commitment”.
 
“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis.
 
“Consolidated Domestic Assets” means the total assets of the Borrower and each
of its consolidated Subsidiaries that is incorporated under the laws of any
jurisdiction in the United States.
 
“Consolidated Net Worth” means, as of any date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the
Borrower and its consolidated Subsidiaries determined in accordance with
Agreement Accounting Principles.
 
“Consolidated Total Capitalization” means, as of any date, the sum of (i)
Indebtedness of the Borrower and its consolidated Subsidiaries and (ii)
Consolidated Net Worth, all determined in accordance with Agreement Accounting
Principles.
 
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes but is not
limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.
 
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.  The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.  Without in any way limiting the foregoing, as used with
respect to the Borrower or any of its Subsidiaries, Contractual Obligations
shall include, without limitation, the Financing Facilities and any instruments,
documents or agreements executed or delivered in connection therewith by which
the Borrower or such Subsidiaries are bound.
 
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
 
“Covenant Leverage Ratio” is defined in Section 7.4(A) hereof.
 
“Customary Permitted Liens” means:
 
(i)  Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC or any Plan) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced or
any such proceeding after being commenced is stayed) which are being contested
in good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained as may be required in accordance with Agreement
Accounting Principles;
 
(ii)  statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained as may be required in accordance
with Agreement Accounting Principles;
 
(iii)  Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC or any Plan) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money),
surety, appeal and performance bonds; provided that (A) all such Liens do not in
the aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s assets or property taken as a whole or materially impair the use
thereof in the operation of the Borrower’s or such Subsidiary’s businesses taken
as a whole, and (B) all Liens securing bonds to stay judgments or in connection
with appeals do not secure at any time an aggregate amount exceeding
$30,000,000;
 
(iv)  Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of real property which do
not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
 
(v)  Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof;
 
(vi)  any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; and
 
(vii)  Liens of commercial depository institutions arising in the ordinary
course of business constituting a statutory or common law right of setoff
against amounts on deposit with any such institution.
 
“Default” means an event described in Article VIII hereof.
 
“Disclosed Litigation” is defined in Section 6.7 hereof.
 
“Disqualified Stock” means any preferred stock and any Capital Stock that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Termination Date.
 
“Documentation Agent” means each of Citibank, N.A. (and its successors), The
Bank of Tokyo-Mitsubishi UFJ, Ltd. (and its successors) and Mizuho Corporate
Bank, Ltd. (and its successors) in its capacity as a documentation agent for the
loan transaction evidenced by this Agreement.
 
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
 
“Dollar” and “$” means dollars in the lawful currency of the United States.
 
“EBIT”  means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (iv) non-cash
charges (except any non-cash charges that require accrual of a reserve for
anticipated future cash payments for any period) to the extent deducted in
computing Net Income, plus (v) other extraordinary non-cash charges to the
extent deducted in computing Net Income, minus (vi) extraordinary gains to the
extent added in computing Net Income.
 
“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets, to the extent deducted in
computing Net Income.
 
“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws or regulations relating to or addressing
pollution or protection of the environment, or protection of worker health or
safety, including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 etseq., the Occupational Safety
and Health Act of 1970, 29 U.S.C. § 651 etseq., and the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901 etseq., in each case including any
amendments thereto, any successor statutes, and any regulations promulgated
thereunder, and any state or local equivalent thereof.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
 
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”
 
“Equipment” means all of the Borrower’s and its Subsidiaries’ present and future
(i) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (ii) other tangible
personal property (other than the Borrower’s or Subsidiary’s Inventory), and
(iii) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service which is generally utilized in
the syndicated loan market, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “Eurodollar Base Rate” with respect to such Eurodollar Rate
Loan for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) (a) the Eurodollar Base Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus (ii) the Applicable
Margin.
 
“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.
 
“Existing Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of September 14, 2007, among the Borrower, the institutions
from time to time parties thereto as lenders, JPMorgan, as the Administrative
Agent, Bank of America, as the Syndication Agent, and Citibank, N.A., as the
Documentation Agent.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Financing Facilities” means the Revolving Credit Facility, the Receivables
Purchase Facility, the Senior Notes, the Singapore Credit Facility and any
Permitted Financing Facility.
 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest by
reference to the Alternate Base Rate.
 
“Foreign Competition Laws” means competition and foreign investment laws and
regulations of any jurisdiction outside the United States.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Borrower or any member of the Controlled Group, but which
is not covered by ERISA pursuant to Section 4(b)(4) of ERISA.
 
“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Borrower or any other member of the Controlled Group, (ii)
is not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.
 
“Hedging Agreements” means Hedging Arrangements permitted under Section 7.3(O)
that are entered into by the Borrower and any Lender or any affiliate of any
Lender.
 
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
 
“Holders of Obligations” means the holders of the Obligations from time to time
and the holders of the Hedging Obligations arising from time to time under
Hedging Agreements and shall include their respective successors, transferees
and assigns.
 
“Indebtedness” of any Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), which purchase price is due more than six (6) months from the date of
incurrence of the obligation in respect thereof, provided that the related
obligations are not interest bearing, (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from property or
assets now or hereafter owned or acquired by such Person, (d) obligations which
are evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations in respect of Indebtedness, (g)
obligations with respect to letters of credit, (h) Off-Balance Sheet
Liabilities, (i) Receivables Facility Attributed Indebtedness and (j)
Disqualified Stock.  The amount of Indebtedness of any Person at any date shall
be without duplication (1) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
such Contingent Obligations at such date and (2) in the case of Indebtedness of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured.
 
“Indemnified Matters”  is defined in Section 10.7(B) hereof.
 
“Indemnitees” is defined in Section 10.7(B) hereof.
 
“Insolvency Event” is defined in Section 10.14 hereof.
 
“Intercompany Indebtedness” is defined in Section 10.14 hereof.
 
“Interest Expense” means, for any period, the total interest expense of the
Borrower and its consolidated Subsidiaries, whether paid or accrued, including,
without duplication, Off-Balance Sheet Liabilities (including Receivables
Facility Financing Costs) and the interest component of Capitalized Leases, all
as determined in conformity with Agreement Accounting Principles.
 
“Interest Expense Coverage Ratio” is defined in Section 7.4(B) hereof.
 
“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months or other periods to the extent
available to all of the Lenders and agreed to between the Borrower and the
Administrative Agent (acting on the instructions of all of the Lenders),
commencing on a Business Day selected by the Borrower on which a Eurodollar Rate
Loan is made to Borrower pursuant to this Agreement.  Such Interest Period shall
end on (but exclude) the day which corresponds numerically to such date one,
two, three or six months (or such other period) thereafter; provided, however,
that if there is no such numerically corresponding day in such next, second,
third or sixth succeeding month (or other period), such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month (or other period).  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Inventory” shall mean any and all goods, including, without limitation, goods
in transit, wheresoever located, whether now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, which are held for sale or lease, furnished
under any contract of service or held as raw materials, work in process or
supplies, and all materials used or consumed in the business of Borrower or any
of its Subsidiaries, and shall include all right, title and interest of the
Borrower or any of its Subsidiaries in any property the sale or other
disposition of which has given rise to Receivables and which has been returned
to or repossessed or stopped in transit by the Borrower or any of its
Subsidiaries.
 
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.
 
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
 
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
 
“Leverage Ratio” is defined in Section 2.14(D)(ii) hereof.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan(s)” means, with respect to a Lender, such Lender’s portion of the Advance
consisting of a term loan made pursuant to Section 2.1 hereof, and collectively,
all Loans, whether made or continued as or converted to Floating Rate Loans or
Eurodollar Rate Loans.
 
“Loan Documents” means this Agreement, the Subsidiary Guaranty, any Assignment
and Assumption, any promissory notes issued pursuant to Section 2.12, and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
 
“Loan Parties” is defined in Section 5.1 hereof.
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower and its Subsidiaries, taken as a whole, to perform their
obligations under the Loan Documents in any material respect, or (c) the ability
of the Lenders or the Administrative Agent to enforce in any material respect
the Obligations.
 
“Material Domestic Subsidiary” means each consolidated Subsidiary (other than
any SPV) of the Borrower (a) incorporated under the laws of any jurisdiction in
the United States and (b) the total assets of which exceed, as at the end of any
calendar quarter or, in the case of consummation of a Permitted Acquisition, at
the time of consummation of such Permitted Acquisition (calculated by the
Borrower on a pro forma basis taking into account the consummation of such
Permitted Acquisition), three percent (3.0%) of the Consolidated Domestic Assets
of the Borrower and its consolidated Subsidiaries (other than SPVs).
 
“Material Foreign Subsidiary” means each consolidated Subsidiary (other than any
SPV) of the Borrower (a) incorporated or organized under the laws of any foreign
jurisdiction and (b) the total assets of which exceed, as at the end of any
calendar quarter or, in the case of consummation of a Permitted Acquisition, at
the time of consummation of such Permitted Acquisition (calculated by the
Borrower on a pro forma basis taking into account the consummation of such
Permitted Acquisition), five percent (5.0%) of the Consolidated Assets of the
Borrower and its consolidated Subsidiaries (other than SPVs).
 
“Material Indebtedness” means (a) any Indebtedness evidenced by the Financing
Facilities or (b) any other Indebtedness (other than the Indebtedness hereunder)
of a single class with an aggregate outstanding principal amount equal to or
greater than $30,000,000.
 
“Material Subsidiaries” means each of the Borrower’s Material Domestic
Subsidiaries and Material Foreign Subsidiaries.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any member of the Controlled
Group.
 
“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with Agreement Accounting
Principles.
 
“New Subsidiary” is defined in Section 7.3(F).
 
“Non-ERISA Commitments” means
 
(i)  each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and
 
(ii)  each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of
any  present or prior officer, director, employee or consultant (including,
without limitation, each employment, compensation, deferred compensation,
severance or consulting agreement or arrangement and any agreement or
arrangement associated with a change in ownership of the Borrower or any member
of the Controlled Group);
 
to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.
 
“Non-U.S. Lender” is defined in Section 4.5(iv) hereof.
 
“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower or any of its Subsidiaries to the
Administrative Agent, any Lender, the Arrangers, any Affiliate of the
Administrative Agent or any Lender, or any Indemnitee, of any kind or nature,
present or future, arising under this Agreement, or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, reasonable
paralegals’ fees (and, after the occurrence and during the continuance of a
Default, all attorney’s fees and disbursements and paralegals’ fees, whether or
not reasonable), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
 
“Off-Balance Sheet Liabilities” of a Person means, without duplication, (a) any
Receivables Facility Attributed Indebtedness and repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Receivables
or notes receivable sold by such Person or any of its Subsidiaries (calculated
to include the unrecovered investment of purchasers or transferees of
Receivables or notes receivable or any other obligation of the Borrower or such
transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (b) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (c) any liability under any financing
lease or so-called “synthetic” lease transaction, or (d) any obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.
 
“Originators” means the Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.
 
“Other Taxes” is defined in Section 4.5 hereof.
 
“Participant” is defined in Section 13.2(A) hereof.
 
“Payment Date” means the last day of each March, June, September and December.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(F) hereof.
 
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Borrower and its Subsidiaries as of the Closing Date identified on Schedule
1.1.3 to this Agreement.
 
“Permitted Existing Investments” means the Investments of the Borrower and its
Subsidiaries as of the Closing Date identified on Schedule 1.1.1 to this
Agreement.
 
“Permitted Existing Liens” means the Liens on assets of the Borrower and its
Subsidiaries as of the Closing Date identified on Schedule 1.1.2 to this
Agreement.
 
“Permitted Financing Facility” means any financing agreement (other than the
Revolving Credit Facility, the Receivables Purchase Facility, the Senior Notes
and the Singapore Credit Facility) under which the Borrower or any of its
Subsidiaries incurs or assumes (including in connection with a Permitted
Acquisition) Indebtedness permitted by the terms of this Agreement, together
with any guarantees of such Indebtedness permitted hereunder (if any) and any
other instruments, documents and agreements executed or delivered in connection
therewith, as such Permitted Financing Facility may be amended, restated,
supplemented, modified, extended, refinanced or replaced from time to time in a
manner that is permitted by the terms of this Agreement and is not materially
adverse to the interests of the Lenders.
 
“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer by a SPV to (a)
purchasers of or other investors in such Receivables and Related Security or (b)
any other Person (including a SPV) in a transaction in which purchasers or other
investors purchase or are otherwise transferred such Receivables and Related
Security, in each case pursuant to and in accordance with the terms of the
Receivables Purchase Documents.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“Pricing Schedule” means the schedule attached hereto and identified as such,
setting forth the Applicable Margin.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) by (B)
the Aggregate Commitment at such time; provided, however, that from and after
funding the Advance on the Closing Date, “Pro Rata Share” means the percentage
obtained by dividing (x) the aggregate principal balance of such Lender’s Loans
at such time by (y) the aggregate outstanding balance of all Loans at such time.
 
“Purchasers” is defined in Section 13.3(A) hereof.
 
“Receivable(s)” means and includes all of the Borrower’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
 
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.
 
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that are characterized as principal on the balance sheet of the Borrower, or
would be so characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
 
“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Borrower and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.
 
“Receivables Purchase Documents” means (i) the 2000 Receivables Sale Agreement
and (ii) the 2000 Receivables Purchase Agreement, or any other series of
receivables purchase or sale agreements generally consistent with terms
contained in comparable structured finance transactions pursuant to which an
Originator or Originators sell or transfer to SPVs all of their respective
right, title and interest in and to certain  Receivables and Related Security
for further sale or transfer to other purchasers of or investors in such assets
(in any such case, together with the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement, refinancing or substitution therefor consistent with the foregoing
provisions of this definition.
 
“Receivables Purchase Facility” means the securitization facility made available
to the Borrower, pursuant to which the Receivables and Related Security of the
Originators are transferred to one or more SPVs, and thereafter to certain
investors, pursuant to the terms and conditions of the Receivables Purchase
Documents.
 
“Register” is defined in Section 13.3(D) hereof.
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by and to brokers and dealers of securities
for the purpose of purchasing or carrying margin stock (as defined therein).
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.
 
“Replacement Lender” is defined in Section 2.19 hereof.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs.
 
“Required Lenders” means Lenders whose Pro Rata Shares, in the  aggregate, are
greater than fifty percent (50%); provided, however, that, if any Lender shall
have failed to fund its Pro Rata Share of the Advance, which such Lender is
obligated to fund under the terms of this Agreement and any such failure has not
been cured, then for so long as such failure continues, “Required Lenders” means
Lenders (excluding all Lenders whose failure to fund their respective Pro Rata
Shares of such Loans has not been so cured) whose Pro Rata Shares represent
greater than fifty percent (50%) of the aggregate Pro Rata Shares of such
Lenders; providedfurther, however, that, from and after the funding of the
Advance, “Required Lenders” means Lenders (without regard to such Lenders’
performance of their respective obligations hereunder) whose aggregate ratable
shares (stated as a percentage) of the aggregate outstanding principal balance
of all Loans are greater than fifty percent (50%).
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, the Hart-Scott-Rodino Antitrust Improvements Act, as amended, Foreign
Competition Laws, Regulations T, U and X, ERISA, the Fair Labor Standards Act,
the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.
 
“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of November 16, 2004, among the Borrower, the institutions from time to
time parties thereto as lenders, JPMorgan, as the administrative agent, Bank of
America, as the syndication agent, and Citibank, N.A., as the documentation
agent, as amended by Amendment No. 1 thereto dated as of September 22, 2005,
Amendment No. 2 thereto dated as of October 21, 2005, Amendment No. 3 thereto
dated as of May 15, 2006 and Amendment No. 4 thereto dated as of September 14,
2007, and as the same may be amended, restated, supplemented or otherwise
modified from time to time in a manner that is not materially adverse to the
interests of the Lenders.
 
“Revolving Credit Facility” means the credit facility evidenced by the Revolving
Credit Agreement and the subsidiary guarantees and other instruments, documents
and agreements executed or delivered in connection therewith.
 
“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.
 
“Senior Management Team” means, (a) with respect to the Borrower, each
Authorized Officer, the chief executive officer, secretary or any other member
of management and, (b) with respect to any Subsidiary Guarantor, any chief
executive officer, president, vice president, chief financial officer,
treasurer, secretary or any other member of management.
 
“Senior Note Purchase Agreements” means, collectively, the 2003 Note Purchase
Agreement, the 2004 Note Purchase Agreement, the 2005 Note Purchase Agreement,
the 2006 Note Purchase Agreement and the 2007 Note Purchase Agreement.
 
“Senior Notes” means, collectively, the 2003 Senior Notes, the 2004 Senior
Notes, the 2005 Senior Notes, the 2006 Senior Notes and the 2007 Senior Notes.
 
“Singapore Credit Agreement” means that certain Multicurrency Revolving Credit
Facility Agreement, dated 24 August 2005, among Energizer Asia Investments Pte.
Ltd., a company organized under the laws of Singapore, Energizer Singapore Pte.
Ltd., a company organized under the laws of Singapore, Sonca Products Ltd., a
company organized under the laws of Hong Kong, and Schick Asia Limited, a
company organized under the laws of Hong Kong, as the borrowers and as
guarantors thereunder, the Borrower, as a guarantor thereunder, the financial
institutions from time to time parties thereto, Citigroup Global Markets
Singapore Pte. Ltd. and Standard Chartered Bank, as the arrangers thereunder,
and Citicorp Investment Bank (Singapore) Limited, as the agent, under which the
financial institutions party thereto have committed to make loans and other
extensions of credit to the borrowers thereunder in an original aggregate
principal equivalent amount of up to US$325,000,000, which may be funded in
Dollars or Singapore dollars, as amended by that certain Amendment Agreement
dated as of September 28, 2005, the Second Amendment Agreement dated as of
November 8, 2005, the Third Amendment Agreement dated as of May 15, 2006, and
the Fourth Amendment Agreement dated as of September 14, 2007, and as the same
may be further amended, restated, supplemented, modified, extended, or
refinanced or replaced (to the extent such refinancing or replacement is with
the proceeds borrowed under another credit agreement), from time to time in a
manner that is not materially adverse to the interests of the Lenders.
 
“Singapore Credit Facility” means the credit facility evidenced by the Singapore
Credit Agreement, the Singapore Guarantees and the other instruments, documents
and agreements executed or delivered in connection therewith.
 
“Singapore Guarantees” means those certain guarantees of the Indebtedness and
other obligations of the borrowers under the Singapore Credit Agreement by the
Borrower and each member of the Singapore Regional Group, as the same may be
amended, restated, supplemented, modified, extended, refinanced or replaced from
time to time in a manner that is not materially adverse to the interests of the
Lenders.
 
“Singapore Regional Group” means each of Energizer Asia Investments Pte.
Ltd.,  a company organized under the laws of Singapore, Energizer Singapore Pte.
Ltd., a company organized under the laws of Singapore, Sonca Products Ltd., a
company organized under the laws of Hong Kong, and Schick Asia Limited, a
company organized under the laws of Hong Kong.
 
“Solvent” means, when used with respect to any Person, that at the time of
determination:
 
(i)  the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
 
(ii)  it is then able and believes that it will be able to pay its debts as they
mature; and
 
(iii)  it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
 
With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.
 
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Borrower.
 
“Subsidiary Guarantors” means (i) as of the Closing Date, all of the Borrower’s
Material Domestic Subsidiaries and all other Subsidiaries which are required to
become Subsidiary Guarantors pursuant to Section 7.3(Q) as of such date; (ii)
all New Subsidiaries which are Material Domestic Subsidiaries and which have
satisfied the provisions of Section 7.2(K)(a); (iii) all of the Borrower’s
Subsidiaries which become Material Domestic Subsidiaries and which have
satisfied the provisions of Section 7.2(K)(b); and (iv) all other domestic
Subsidiaries which become Subsidiary Guarantors in satisfaction of the
provisions of Section 7.2(K)(c)(i) or any Subsidiaries which become Subsidiary
Guarantors in satisfaction of the provisions of Section 7.2(K)(c)(ii), in each
case with respect to clauses (i) through (iv) above, other than the SPVs and
together with their respective successors and assigns.
 
“Subsidiary Guaranty” means that certain Guaranty dated as of the Closing Date,
executed by the Subsidiary Guarantors in favor of the Administrative Agent, for
the ratable benefit of the Lenders, as it may be amended, modified, supplemented
and/or restated (including to add new Subsidiary Guarantors), and as in effect
from time to time.
 
“Supplement” shall have the meaning set forth in Section 7.2(K).
 
“Syndication Agent” means Bank of America (and its successors) in its capacity
as syndication agent for the loan transaction evidenced by this Agreement.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Termination Date” means the earliest to occur of (a) December 3, 2012 and (b)
the date of termination in whole of the Commitments pursuant to Section 9.1
hereof.
 
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Borrower or any member of the Controlled Group from a
Multiemployer Plan.
 
“Transferee” is defined in Section 13.5 hereof.
 
“Trigger Quarter” is defined in Section 7.4(A) hereof.
 
“2000 Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated as of April 4, 2000, as amended, extended or replaced in a
manner permitted by this Agreement, among Energizer Receivables Funding
Corporation, a Delaware corporation, as the seller thereunder, Eveready Battery
Company, a Delaware Corporation, as the servicer thereunder, Falcon Asset
Securitization Corporation and Bank One, NA, as the agent thereunder.
 
“2000 Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 4, 2000, as amended, extended or replaced in a manner
permitted by this Agreement, between Eveready Battery Company, Inc., a Delaware
corporation, and Energizer Receivables Funding Corporation, a Delaware
corporation and an SPV.
 
“2003 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of June 1, 2003 as amended by the First Amendment to Note Purchase Agreement
dated September 26, 2005 among the Borrower and the “Purchasers” referred to
therein, under which the Borrower has issued senior unsecured notes in an
original aggregate principal amount of $700,000,000 (the “2003 Senior Notes”),
which shall be pari passu with the Obligations hereunder and the Hedging
Obligations, as such 2003 Senior Notes and such Note Purchase Agreement may be
amended, restated, supplemented, modified, extended, or refinanced or replaced
(to the extent such refinancing or replacement is with the proceeds of another
private placement issuance), from time to time in a manner that is not
materially adverse to the interests of the Lenders.
 
“2003 Senior Notes” is defined in the definition of “2003 Note Purchase
Agreement” above.
 
“2004 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of November 1, 2004 as amended by the First Amendment to Note Purchase
Agreement dated September 26, 2005 among the Borrower and the “Purchasers”
referred to therein, under which the Borrower has issued senior unsecured notes
in an original aggregate principal amount of $300,000,000 (the “2004 Senior
Notes”), which shall be pari passu with the Obligations hereunder and the
Hedging Obligations, as such 2004 Senior Notes and such Note Purchase Agreement
may be amended, restated, supplemented, modified, extended, or refinanced or
replaced (to the extent such refinancing or replacement is with the proceeds of
another private placement issuance), from time to time in a manner that is not
materially adverse to the interests of the Lenders.
 
“2004 Senior Notes” is defined in the definition of “2004 Note Purchase
Agreement” above.
 
“2005 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of August 1, 2005 as amended by the First Amendment to Note Purchase
Agreement dated September 26, 2005 among the Borrower and the “Purchasers”
referred to therein, under which the Borrower has issued senior unsecured notes
in an original aggregate principal amount of $325,000,000 (the “2005 Senior
Notes”), which shall be pari passu with the Obligations hereunder and the
Hedging Obligations, as such 2005 Senior Notes and such Note Purchase Agreement
may be amended, restated, supplemented, modified, extended, or refinanced or
replaced (to the extent such refinancing or replacement is with the proceeds of
another private placement issuance), from time to time in a manner that is not
materially adverse to the interests of the Lenders.
 
“2005 Senior Notes” is defined in the definition of “2005 Note Purchase
Agreement” above.
 
“2006 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of July 6, 2006 among the Borrower and the “Purchasers” referred to therein,
under which the Borrower has issued senior unsecured notes in an original
aggregate principal amount of $500,000,000 (the “2006 Senior Notes”), which
shall be pari passu with the Obligations hereunder and the Hedging Obligations,
as such 2006 Senior Notes and such Note Purchase Agreement may be amended,
restated, supplemented, modified, extended, or refinanced or replaced (to the
extent such refinancing or replacement is with the proceeds of another private
placement issuance), from time to time in a manner that is not materially
adverse to the interests of the Lenders.
 
“2006 Senior Notes” is defined in the definition of “2006 Note Purchase
Agreement” above.
 
“2007 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of October 15, 2007 among the Borrower and the “Purchasers” referred to
therein, under which the Borrower has issued senior unsecured notes in an
original aggregate principal amount of $500,000,000 (the “2007 Senior Notes”),
which shall be pari passu with the Obligations hereunder and the Hedging
Obligations, as such 2007 Senior Notes and such Note Purchase Agreement may be
amended, restated, supplemented, modified, extended, or refinanced or replaced
(to the extent such refinancing or replacement is with the proceeds of another
private placement issuance), from time to time in a manner that is not
materially adverse to the interests of the Lenders.
 
“2007 Senior Notes” is defined in the definition of “2007 Note Purchase
Agreement” above.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the date hereof.
 
1.2  References.  Any references to Subsidiaries of the Borrower shall not in
any way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
 
ARTICLE II: 
THE TERM LOAN FACILITY
 
2.1  Loans.
 
(a)  Upon the satisfaction of the conditions precedent set forth in Section 5.1,
each Lender severally and not jointly agrees, on the terms and conditions set
forth in this Agreement, to make a term loan, consisting of a single draw, on
the Closing Date, in Dollars, to the Borrower in an amount equal to such
Lender’s Commitment.  Each Loan under this Section 2.1 shall consist of Loans
made by each Lender ratably in proportion to such Lender’s respective Pro Rata
Share.  No Loan shall be reborrowed once repaid.
 
(b)  Borrowing/Election Notice.  The Borrower shall deliver to the
Administrative Agent a Borrowing/Election Notice, signed by it, in accordance
with the terms of Section 2.7.  The Administrative Agent shall promptly notify
each Lender of such request.
 
(c)  Making of Loans.  Promptly after receipt of the Borrowing/Election Notice
under Section 2.7 in respect of the Loans, the Administrative Agent shall notify
each Lender by telex or telecopy, or other similar form of transmission, of the
requested Loans.  Each Lender shall make available its Loan in accordance with
the terms of Section 2.6.  The Administrative Agent will promptly make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s office in Chicago, Illinois on the Closing Date and shall disburse such
proceeds in accordance with the Borrower’s disbursement instructions set forth
in such Borrowing/Election Notice.  The failure of any Lender to deposit the
amount described above with the Administrative Agent on the Closing Date shall
not relieve any other Lender of its obligations hereunder to make its Loan on
the Closing Date.
 
2.2  Repayment of Loans.  The Borrower shall repay the principal amount of the
Loans in quarterly installments of $1,500,000 on each Payment Date prior to the
Termination Date, with the remaining unpaid principal balance due on the
Termination Date.
 
2.3  Rate Options for all Loans; Maximum Interest Periods.  The Loans may be
Floating Rate Loans or Eurodollar Rate Loans, or a combination thereof, selected
by the Borrower in accordance with Section 2.9.  The Borrower may select, in
accordance with Section 2.9, rate options and Interest Periods applicable to the
Loans; provided that there shall be no more than eight (8) Interest Periods in
effect with respect to all of the Loans at any time.
 
2.4  Optional Prepayments.  The Borrower may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Loans in
an aggregate minimum amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof.  Eurodollar Rate Loans may be voluntarily repaid
or prepaid prior to the last day of the applicable Interest Period, subject to
the indemnification provisions contained in Section 4.4, provided, that the
Borrower may not so prepay Eurodollar Rate Loans unless it shall have provided
at least three (3) Business Days’ prior written notice to the Administrative
Agent of such prepayment and provided, further, that optional prepayments of
Eurodollar Rate Loans made pursuant to Section 2.1 with respect to the same
Interest Period shall be for the entire amount of all such outstanding
Eurodollar Rate Loans.  No optional prepayments may be reborrowed once
made.  Optional Prepayments shall not affect the amount of the principal
payments required under Section 2.2.
 
2.5  Reduction of Commitments.  After giving effect to the Advance on the
Closing Date, the Aggregate Commitment shall be permanently reduced to zero.
 
2.6  Method of Borrowing.  Not later than 2:00 p.m. (Chicago time) on the
Closing Date, each Lender shall make available its Loan, in immediately
available funds, to the Administrative Agent at its address specified pursuant
to Article XIV.  The Administrative Agent will promptly make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.
 
2.7  Method of Requesting the Advance.  The Borrower shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit B
hereto (a “Borrowing/Election Notice”) not later than 11:00 a.m. (Chicago time)
(a) on or before the Closing Date if the Loans being requested are Floating Rate
Loans and (b) on or before three (3) Business Days before the Closing Date if
the Loans being requested are Eurodollar Rate Loans, specifying:  (i) the
Closing Date (which shall be a Business Day) for the Advance; (ii) the aggregate
amount of the Advance (which shall be equal to the Aggregate Commitment); (iii)
the Type of Advance selected; and (iv) in the case of each Eurodollar Rate Loan,
the Interest Period applicable thereto.  Notwithstanding the foregoing, if the
Borrower delivers a Borrowing/Election Notice, signed by it, together with
appropriate documentation in form and substance satisfactory to the
Administrative Agent indemnifying the Lenders for the amounts described in
Section 4.4 on or before the third (3rd) Business Day prior to the Closing Date,
the Loans made on the Closing Date may be Eurodollar Rate Loans.
 
2.8  Amount of the Advance.  The Advance shall be equal to the amount of the
Aggregate Commitment.
 
2.9  Method of Selecting Types and Interest Periods for Conversion and
Continuation of Loans.
 
(A)  Right to Convert.  The Borrower may elect from time to time, subject to the
provisions of Section 2.3, this Section 2.9 and Section 5.2 to convert all or
any part of a Loan of any Type into any other Type or Types of Loans; provided
that any conversion of any Eurodollar Rate Loan shall be made on, and only on,
the last day of the Interest Period applicable thereto.
 
(B)  Automatic Conversion and Continuation.  Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are repaid or
converted into Eurodollar Rate Loans.  Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have repaid such
Loans or given the Administrative Agent a Borrowing/Election Notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.
 
(C)  No Conversion Post-Default.  Notwithstanding anything to the contrary
contained in Section 2.9(A) or Section 2.9(B), no Loan may be converted into or
continued as a Eurodollar Rate Loan (except with the consent of the Required
Lenders) when any Default has occurred and is continuing.
 
(D)  Borrowing/Election Notice.  The Borrower shall give the Administrative
Agent an irrevocable Borrowing/Election Notice of each conversion of a Floating
Rate Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan
not later than 11:00 a.m. (Chicago time) three (3) Business Days prior to the
date of the requested conversion or continuation, specifying:  (i) the requested
date (which shall be a Business Day) of such conversion or continuation; (ii)
the amount and Type of the Loan to be converted or continued; and (iii) the
amount of Eurodollar Rate Loan(s) into which such Loan is to be converted or
continued, and the duration of the Interest Period applicable thereto.
 
(E)  Interest Periods.  The Borrower shall select Interest Periods so that, to
the best of the Borrower’s knowledge, it will not be necessary to prepay all or
any portion of any Eurodollar Rate Loan prior to the last day of the applicable
Interest Period in order to make mandatory prepayments as required pursuant to
the terms hereof.  Each Floating Rate Loan and all Obligations other than Loans
shall bear interest from and including the date of the making of such Loan, in
the case of Floating Rate Loans, and the date such Obligation is due and owing
in the case of such other Obligations, to (but not including) the date of
repayment thereof at the Alternate Base Rate, changing when and as such
Alternate Base Rate changes.  Changes in the rate of interest on that portion of
the Loans maintained as Floating Rate Loans will take effect simultaneously with
each change in the Alternate Base Rate.  Each Eurodollar Rate Loan shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurodollar Rate Loan, changing
when and as the Applicable Margin changes.  Changes in the rate of interest on
that portion of the Loans maintained as Eurodollar Rate Loans will take effect
simultaneously with each change in the Applicable Margin.
 
2.10  Default Rate.  After the occurrence and during the continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower declare that, the interest rate(s) applicable to the
Obligations (other than Eurodollar Rate Loans) shall be equal to the Alternate
Base Rate, changing as and when the Alternate Base Rate changes, or, for
Eurodollar Rate Loans, the then highest Eurodollar Rate (utilizing the highest
Applicable Margin in effect from time to time), in each case, plus two percent
(2.00%) per annum for all Loans and other Obligations; provided, that after the
occurrence and during the continuance of a Default under Sections 8.1(F), (G) or
(I), the interest rate described above shall be applicable without any election
or action on the part of the Administrative Agent or any other Lender.
 
2.11  Method of Payment.  All payments of principal, interest, fees and
commissions hereunder shall be made, without setoff, deduction or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIV, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time) on the date
when due and shall be made ratably among the Lenders (unless such amount is not
to be shared ratably in accordance with the terms hereof).  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds which the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  The Borrower authorizes
the Administrative Agent to charge the account of the Borrower maintained with
JPMorgan for each payment of principal, interest, fees and commissions as it
becomes due hereunder.
 
2.12  Evidence of Debt; Noteless Agreement.
 
(A)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(B)  The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(C)  The entries made in the accounts maintained pursuant to clauses (A) and (B)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded unless the Borrower objects to information
contained therein within thirty (30) days of the Borrower’s receipt of such
information; provided,however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.
 
(D)  Any Lender may request that its Loans be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note for such Loans payable to the order of such Lender and
in a form approved by the Administrative Agent in its reasonable discretion and
consistent with the terms of this Agreement.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (prior to any
assignment pursuant to Section 13.3) be represented by one or more promissory
notes in such form, payable to the order of the payee named therein, except to
the extent that any such Lender subsequently returns any such note for
cancellation and requests that such Loans once again be evidenced as described
in clauses (A) and (B) above.
 
2.13  Telephonic Notices.  The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue the Loans, effect selections
of Types of Loans and to transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower.  The Borrower agrees to deliver promptly
to the Administrative Agent a written confirmation, signed by an Authorized
Officer of the Borrower, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
with respect to such telephonic notice shall govern absent manifest error.  In
case of disagreement concerning such notices, if the Administrative Agent has
recorded telephonic Borrowing/Election Notices, such recordings will be made
available to the Borrower upon the Borrower’s request therefor.
 
2.14  Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis.
 
(A)  Promise to Pay.  The Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.
 
(B)  Interest Payment Dates.  Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the date hereof and on any date on which such Floating Rate Loan is
prepaid, whether by acceleration or otherwise (including at maturity).  Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurodollar Rate Loan having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such day following the incurrence of such Obligation, (ii) upon
repayment thereof in full or in part, and (iii) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).
 
(C)  Agent and Arranger Fees.
 
The Borrower agrees to pay to the Administrative Agent and/or the Arrangers, for
their own accounts, fees payable in the amounts and at the times separately
agreed upon with the Borrower.
 
(D)  Interest and Fee Basis; Applicable Margin.
 
(i)  Interest accrued on Eurodollar Rate Loans and Floating Rate Loans where the
basis for calculation of such Floating Rate Loans is the Federal Funds Effective
Rate shall be calculated for actual days elapsed on the basis of a year of 360
days, and interest accrued on Floating Rate Loans where the basis for
calculation is the Prime Rate shall be calculated for actual days elapsed on the
basis of a year of 365, or when appropriate 366, days.  Interest shall be
payable for the day an Obligation is incurred but not for the day of any payment
on the amount paid if payment is received prior to 2:00 p.m. (Chicago time) at
the place of payment.  If any payment of principal of or interest on a Loan or
any payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.
 
(ii)  The Applicable Margin shall be determined from time to time by reference
to the Pricing Schedule on the basis of the then applicable ratio of (i) the sum
of all Indebtedness of the Borrower and its Subsidiaries to (ii) EBITDA (such
ratio, the “Leverage Ratio”), as described in such Pricing Schedule.  For
purposes of such Pricing Schedule, the Leverage Ratio shall be calculated as of
the last day of each fiscal quarter based upon (a) for Indebtedness,
Indebtedness as of the last day of each such fiscal quarter; and (b) for EBITDA,
the actual amount for the four-quarter period ending on such day, calculated,
with respect to Permitted Acquisitions, on a proforma basis using unadjusted
historical audited and reviewed unaudited financial statements obtained from the
seller (with the EBITDA component thereof broken down by fiscal quarter in the
Borrower’s reasonable judgment).
 
2.15  Notification of the Advance, Interest Rates and Prepayments.  Promptly
after receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Borrowing/Election Notice and repayment notice received by it
hereunder.  The Administrative Agent will notify each Lender of the interest
rate applicable to each Eurodollar Rate Loan promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.
 
2.16  Lending Installations.  Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time.  All terms of this Agreement shall apply to any such Lending
Installation.  Subject to the provisions of Section 4.6, each Lender may, by
written or facsimile notice to the Administrative Agent and the Borrower,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments are to be made.
 
2.17  Non-Receipt of Funds by the Administrative Agent.  Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
 
2.18  Termination Date.  This Agreement shall be effective until the Termination
Date.  Notwithstanding the termination of this Agreement, until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash (to the full extent that such
Obligations are payable in cash) and all financing arrangements among the
Borrower and the Lenders under or in connection with this Agreement and the
other Loan Documents shall have been terminated, all of the rights and remedies
under this Agreement and the other Loan Documents shall survive.
 
2.19  Replacement of Certain Lenders.  In the event a Lender (an “Affected
Lender”) shall have:  (i) failed to fund its Pro Rata Share of the Advance
requested by the Borrower, which such Lender is obligated to fund under the
terms of this Agreement and which failure has not been cured, (ii) requested
compensation from the Borrower under Sections 4.1, 4.2 or 4.5 to recover Taxes,
Other Taxes or other additional costs incurred by such Lender which are not
being incurred generally by the other Lenders, (iii) delivered a notice pursuant
to Section 4.3 claiming that such Lender is unable to extend Eurodollar Rate
Loans to the Borrower for reasons not generally applicable to the other Lenders
or (iv) has invoked Section 10.2, then, in any such case, the Borrower or the
Administrative Agent may make written demand on such Affected Lender (with a
copy to the Administrative Agent in the case of a demand by the Borrower and a
copy to the Borrower in the case of a demand by the Administrative Agent) for
the Affected Lender to assign, and such Affected Lender shall use commercially
reasonable efforts to assign five (5) Business Days after the date of such
demand, to one or more financial institutions that comply with the provisions of
Section 13.3 which the Borrower or the Administrative Agent, as the case may be,
shall have engaged for such purpose (“Replacement Lender”), all of such Affected
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all Loans owing to it hereunder) in
accordance with Section 13.3.  The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Borrower, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender.  The Administrative Agent is authorized to execute any Assignment and
Assumption as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such
demand.  Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 4.1, 4.2 and 4.5 with respect to such Affected
Lender and compensation payable under Section 2.14 in the event of any
replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 4.1, 4.2, 4.4, 4.5 and 10.7, as well as to
any fees accrued for its account hereunder and not yet paid, and shall continue
to be obligated under Article XI with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced.
 
ARTICLE III: 
[RESERVED]
 
ARTICLE IV:   
YIELD PROTECTION; TAXES
 
4.1  Yield Protection.  If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
(i)  subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Loans, or
 
(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans),
or
 
(iii)  imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Loans, or requires any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of Loans held or interest received by it, by an amount
deemed material by such Lender,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Loans or Commitment
or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Loans or Commitment, then, within fifteen
(15) days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.
 
Notwithstanding the foregoing provisions of this Section 4.1, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this Section 4.1 within ninety (90) days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Borrower for any amount
arising prior to the date which is ninety (90) days before the date on which
such Lender notifies the Borrower of such event or circumstance.
 
4.2  Changes in Capital Adequacy Regulations.  If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender reasonably determines is attributable to
this Agreement, its Loans or its Commitment hereunder (after taking into account
such Lender’s customary policies as to capital adequacy).  “Change” means (i)
any change after the date of this Agreement in the Risk-Based Capital Guidelines
or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
4.3  Availability of Types of Loans.  If any Lender determines that maintenance
of its Eurodollar Rate Loans at a suitable Lending Installation would violate
any applicable law, rule, regulation, or directive, whether or not having the
force of law, or if the Required Lenders determine that (i) deposits of a type
and maturity appropriate to match fund Eurodollar Rate Loans are not available
or (ii) the interest rate applicable to Eurodollar Rate Loans does not
accurately reflect the cost of making or maintaining Eurodollar Rate Loans, then
the Administrative Agent shall suspend the availability of Eurodollar Rate Loans
and require any affected Eurodollar Rate Loans to be repaid or converted to
Floating Rate Loans, subject to the payment of any funding indemnification
amounts required by Section 4.4.
 
4.4  Funding Indemnification.  If any payment of a Eurodollar Rate Loan occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Rate Loan is
not made on the date specified by the Borrower for any reason other than default
by the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom (excluding loss of margin), including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Rate Loan.
 
4.5  Taxes.
 
(i)  All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any of the other Loan Documents shall be
made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.  Such Lender or the
Administrative Agent, as the case may be, shall promptly reimburse the Borrower
for such payments to the extent such Lender or the Administrative Agent receives
actual knowledge that it has received any tax credit or other benefit in
connection with such tax payments and that such tax credit or benefit is clearly
attributable to this Agreement.
 
(ii)  In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
issued hereunder or from the execution or delivery of, or otherwise with respect
to, this Agreement or any promissory note issued hereunder (“Other Taxes”).
 
(iii)  The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent or such Lender makes demand
therefor pursuant to Section 4.6.
 
(iv)  Each Lender that is not incorporated or organized under the laws of the
United States of America or a state thereof (each a “Non-U.S. Lender”) agrees
that it will, not less than ten (10) Business Days after the date of this
Agreement, or, if later, the date on which such Non-U.S. Lender becomes a party
hereto, deliver to each of the Borrower and the Administrative Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and deliver to the
Administrative Agent two duly completed copies of United States Internal Revenue
Forms W-8BEN and W-8ECI, certifying in either case that it is entitled to an
exemption from United States backup withholding tax.  Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent.  All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
 
(v)  For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request (without cost to the
Borrower) to assist such Non-U.S. Lender to recover such Taxes.
 
(vi)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any promissory
note issued hereunder pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
 
(vii)  If the U.S. IRS or any other governmental authority of the United States
or any other country or any political subdivision thereof asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason other than as a result of the gross
negligence or willful misconduct of the Administrative Agent), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 4.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.
 
4.6  Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.3, so long as such designation is not, in
the reasonable judgment of such Lender, disadvantageous to such Lender.  Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
4.1, 4.2, 4.4 or 4.5.  Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Rate Loan shall be calculated as though each Lender funded its
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not, and
without regard to loss of margin.  Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement.  The obligations of the
Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of the
Obligations and termination of this Agreement.
 
ARTICLE V: 
CONDITIONS PRECEDENT
 
5.1  Closing Date.  The Lenders shall not be required to make the Advance unless
the Closing Date shall have occurred on or prior to December 3, 2007 and the
Borrower has furnished to the Administrative Agent each of the following, with
sufficient copies for the Lenders on or before the Closing Date, all in form and
substance satisfactory to the Administrative Agent and the Lenders:
 
(1)  Copies of the Certificate of Incorporation of the Borrower and each of the
Subsidiary Guarantors (collectively, the “Loan Parties”), together with all
amendments and a certificate of good standing, both certified by the appropriate
governmental officer in its jurisdiction of incorporation;
 
(2)  Copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ resolutions
authorizing the execution of the Loan Documents entered into by it;
 
(3)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of each of the Loan Parties, which shall identify by name and title and bear the
signature of the officers of the Loan Parties authorized to sign the Loan
Documents and the officers of the Borrower authorized to make borrowings
hereunder, upon which certificate the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower;
 
(4)  A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer or the treasurer of the Borrower,
stating that on the Closing Date, both before and after giving effect to the
Advance, all of the representations in this Agreement are true and correct in
all material respects and no Default or Unmatured Default has occurred and is
continuing;
 
(5)  The written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Lenders, in substantially the form attached hereto
as Exhibit D and containing assumptions and qualifications acceptable to the
Administrative Agent and the Lenders;
 
(6)  Written money transfer instructions to the extent reasonably requested by
the Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer of the Borrower;
 
(7)  Evidence satisfactory to the Administrative Agent that the Existing Term
Loan Credit Agreement has terminated and that all obligations, indebtedness and
liabilities outstanding under the Existing Term Loan Credit Agreement have been
repaid in full, or the Borrower has arranged for such termination and repayment
from the proceeds of the Advance hereunder (as documented in a payoff letter in
form and substance reasonably satisfactory to the Administrative Agent);
 
(8)  Signature pages or counterparts to this Agreement and the Subsidiary
Guaranty; and
 
(9)  Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, as reflected on the List of Closing
Documents attached as Exhibit E to this Agreement.
 
5.2  Each Loan.  The Lenders shall not be required to make, convert or continue
any Loan unless on the date of such borrowing, conversion or continuation, both
before and after taking into account the proposed borrowing, conversion or
continuation:
 
(i)  There exists no Default or Unmatured Default; and
 
(ii)  The representations and warranties contained in Article VI are true and
correct in all material respects as of such date.
 
Each Borrowing/Election Notice with respect to each such Loan shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied.
 
ARTICLE VI:  
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations
hereunder, the Borrower hereby represents and warrants as follows to each Lender
and the Administrative Agent as of the Closing Date and thereafter on each date
as required hereunder:
 
6.1  Organization; Corporate Powers.  Each of the Borrower and its
Material Subsidiaries (i) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.
 
6.2  Authority.
 
(A)  Each of the Borrower and its Subsidiaries has the requisite power and
authority to execute, deliver and perform each of the Loan Documents which are
to be executed by it or which have been executed by it as required by this
Agreement and the other Loan Documents and (ii) to file the Loan Documents, if
any, which must be filed by it or which have been filed by it as required by
this Agreement, the other Loan Documents or otherwise with any Governmental
Authority.
 
(B)  The execution, delivery, performance and filing, as the case may be, of
each of the Loan Documents which must be executed or filed by the Borrower or
any of its Subsidiaries or which have been executed or filed as required by this
Agreement, the other Loan Documents or otherwise and to which the Borrower or
any of its Subsidiaries is a party, and the consummation of the transactions
contemplated thereby, have been duly approved by the respective boards of
directors and, if necessary, the shareholders of the Borrower and its
Subsidiaries, and such approvals have not been rescinded.  No other action or
proceedings on the part of the Borrower or its Subsidiaries are necessary to
consummate such transactions.
 
(C)  Each of the Loan Documents to which the Borrower or any of its Subsidiaries
is a party has been duly executed, delivered or filed, as the case may be, by
such party and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms (except as enforceability may be limited
by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, including
concepts of reasonableness, materiality, good faith and fair dealing and the
possible unavailability of specific performance, injunctive relief or other
equitable remedies (whether enforcement is sought by proceedings in equity or at
law)), is in full force and effect and no material term or condition has been
amended, modified or waived from the terms and conditions contained in the Loan
Documents delivered to the Administrative Agent pursuant to Section 5.1 without
the prior written consent of the Required Lenders (or all of the Lenders if
required by Section 9.3), and the Borrower and its Subsidiaries have performed
and complied with all the material terms, provisions, agreements and conditions
set forth therein and required to be performed or complied with by the Borrower
or its Subsidiaries on or before the Closing Date, and no unmatured default,
default or breach of any covenant by any such party exists thereunder.
 
6.3  No Conflict; Governmental Consents for the Borrower.  The execution,
delivery and performance of each of the Loan Documents to which the Borrower or
any of its Subsidiaries is a party do not and will not (i) conflict with the
certificate or articles of incorporation or by-laws (or equivalent constituent
documents) of the Borrower or any such Subsidiary, (ii) constitute a tortious
interference with any Financing Facility or conflict with, result in a breach of
or constitute (with or without notice or lapse of time or both) a default under
any Financing Facility, or require termination of any Financing Facility, (iii)
constitute a tortious interference with any such Contractual Obligation (other
than the Financing Facilities) of any Person or conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or such Contractual Obligation of the
Borrower or any such Subsidiary, or require termination of any Contractual
Obligation, except such interference, breach, default or termination  which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien whatsoever upon any of the property or assets of the Borrower or any
such Subsidiary, other than Liens permitted or created by the Loan Documents, or
(v) require any approval of the Borrower’s or any such Subsidiary’s Board of
Directors (or equivalent governing body) or shareholders, except such as have
been obtained.  Except as set forth on Schedule 6.3 to this Agreement, the
execution, delivery and performance of each of the Loan Documents to which the
Borrower or any of its Subsidiaries is a party do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority, including under any Environmental
Property Transfer Act, except filings, consents or notices which have been made,
obtained or given, or which, if not made, obtained or given, individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
 
6.4  Financial Statements.
 
The September 30, 2006, December 31, 2006, March 31, 2007 and June 30, 2007
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.
 
6.5  No Material Adverse Change.  Since September 30, 2006 (determined by
reference to the financial statements prepared with respect to the Borrower and
its Subsidiaries), there has occurred no change in the business, properties,
condition (financial or otherwise), performance, results of operations or
prospects of the Borrower, or the Borrower and its Subsidiaries taken as a whole
or any other event which has had or would reasonably be expected to have a
Material Adverse Effect.
 
6.6  Taxes.
 
(A)  Tax Examinations.  All deficiencies which have been asserted against the
Borrower or any of the Borrower’s Subsidiaries as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
reasonably can be expected to result in assertion by such taxing authority of a
material deficiency for any other year not so examined which has not been
reserved for in the Borrower’s consolidated financial statements to the extent,
if any, required by Agreement Accounting Principles.  Except as permitted
pursuant to Section 7.2(D), neither the Borrower nor any of the Borrower’s
Subsidiaries anticipates any material tax liability with respect to the years
which have not been closed pursuant to applicable law.
 
(B)  Payment of Taxes.  All tax returns and reports of the Borrower and its
Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles.  The Borrower has no knowledge of any proposed
tax assessment against the Borrower or any of its Subsidiaries that will have or
could reasonably be expected to have a Material Adverse Effect, except for any
such liability in respect of other members of the consolidated group of which
the Borrower previously was a member as a Subsidiary of Ralston Purina Company,
in respect of which and solely to the extent that (i) the Borrower is entitled
to be indemnified by Ralston Purina Company or its successors pursuant to that
certain Tax Sharing Agreement, dated as of April 1, 2000, between Ralston Purina
Company and the Borrower (as the same has been or may hereafter be amended or
otherwise modified) and (ii) the Borrower’s right to indemnification for such
liability is not being contested by Ralston Purina Company (or, if previously
contested, any such contest has not been resolved in favor of Ralston Purina
Company).
 
6.7  Litigation; Loss Contingencies and Violations.  Except as set forth in
Schedule 6.7 (the “Disclosed Litigation”), as of the Closing Date, there is no
action, suit, proceeding, arbitration or, to the knowledge of any member of the
Borrower’s Senior Management Team, investigation before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened against the Borrower, any of
its Subsidiaries or any property of any of them.  Neither (a) any of the
Disclosed Litigation nor (b) from and after the Closing Date, any other action,
suit, proceeding, arbitration or, to the knowledge of any member of the
Borrower’s Senior Management Team, investigation before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened against the Borrower, any of
its Subsidiaries or any property of any of them (i) challenges the validity or
the enforceability of any material provision of the Loan Documents or (ii) has
had or could reasonably be expected to have a Material Adverse Effect.  There is
no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Borrower prepared and delivered pursuant to Section 7.1(A) for the fiscal
period during which such material loss contingency was incurred.  Neither the
Borrower nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation will have or could reasonably be expected to
have a Material Adverse Effect, or (B) subject to or in default with respect to
any final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which will
have or could reasonably be expected to have a Material Adverse Effect.
 
6.8  Subsidiaries.  Schedule 6.8 to this Agreement (i) contains, as of the
Closing Date, a description of the corporate structure of the Borrower, its
Subsidiaries and any other Person in which the Borrower or any of its
Subsidiaries holds an Equity Interest in excess of 5%; and (ii) accurately sets
forth, as of the Closing Date, (A) the correct legal name, the jurisdiction of
incorporation or organization and the jurisdictions in which each of the
Borrower and the direct and indirect Subsidiaries of the Borrower are qualified
to transact business as a foreign corporation, (B) the authorized, issued and
outstanding shares of each class of Capital Stock of the Borrower and each of
its Subsidiaries and the owners of such shares (on a fully-diluted basis), (C) a
summary of the direct and indirect partnership, joint venture, or other Equity
Interests, if any, of the Borrower and each Subsidiary of the Borrower in any
Person that is not a corporation and (D) the federal tax identification number
of the Borrower and each Subsidiary Guarantor.  After the formation or
acquisition of any New Subsidiary permitted under Section 7.3(F), if requested
by the Administrative Agent, the Borrower shall provide a supplement to Schedule
6.8 to this Agreement reflecting the addition of such New Subsidiary.  Except as
disclosed on Schedule 6.8 (as so supplemented), none of the issued and
outstanding Capital Stock of the Borrower or any of its Subsidiaries is subject
to any vesting, redemption, or repurchase agreement, and there are no warrants
or options outstanding with respect to such Capital Stock.  The outstanding
Capital Stock of the Borrower and each of its Subsidiaries is duly authorized,
validly issued, fully paid and nonassessable and the stock of the Borrower’s
Subsidiaries is not Margin Stock.
 
6.9  ERISA.  No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived.  Neither the Borrower nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums.  As of the last day of the most recent prior
plan year, the market value of assets under each Benefit Plan, other than any
Multiemployer Plan, was not by a material amount less than the present value of
benefit liabilities thereunder (determined in accordance with the actuarial
valuation assumptions described therein).  Neither the Borrower nor any member
of the Controlled Group has (i) failed to make a required contribution or
payment to a Multiemployer Plan of a material amount or (ii) incurred a material
complete or partial withdrawal under Section 4203 or Section 4205 of ERISA from
a Multiemployer Plan.  Neither the Borrower nor any member of the Controlled
Group has failed to make an installment or any other payment of a material
amount required under Section 412 of the Code on or before the due date for such
installment or other payment.  Each Plan, Foreign Employee Benefit Plan and
Non-ERISA Commitment complies in all material respects in form, and has been
administered in all material respects in accordance with its terms and, in
accordance with all applicable laws and regulations, including but not limited
to ERISA and the Code.  There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Borrower or any of is
Subsidiaries to material liability.  Neither the Borrower nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Borrower or any of its Subsidiaries to material
liability.  Neither the Borrower nor any member of the Controlled Group is
subject to any material liability under, or has any potential material liability
under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA.  The present value of
the aggregate liabilities to provide all of the accrued benefits under any
Foreign Pension Plan do not exceed the current fair market value of the assets
held in trust or other funding vehicle for such plan by a material amount.  With
respect to any Foreign Employee Benefit Plan other than a Foreign Pension Plan,
reasonable reserves have been established in accordance with prudent business
practice or where required by ordinary accounting practices in the jurisdiction
in which such plan is maintained. For purposes of this Section 6.9, “material”
means any amount, noncompliance or other basis for liability which could
reasonably be expected to subject the Borrower or any of its Subsidiaries to
liability, individually or in the aggregate with each other basis for liability
under this Section 6.9, in excess of $30,000,000.
 
6.10  Accuracy of Information.  The information, exhibits and reports furnished
by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Borrower and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.
 
6.11  Securities Activities.  Neither the Borrower nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
 
6.12  Material Agreements.  Neither the Borrower nor any Subsidiary is a party
to any Contractual Obligation or subject to any charter or other corporate or
similar restriction which individually or in the aggregate will have or could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any of its Subsidiaries has received notice or has knowledge that (i) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate will not have or could not
reasonably be expected to have a Material Adverse Effect.
 
6.13  Compliance with Laws.  The Borrower and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
 
6.14  Assets and Properties.  The Borrower and each of its Subsidiaries has
legal title to all of its material assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its material leased assets (except insofar as marketability may be limited by
any laws or regulations of any Governmental Authority affecting such assets),
and all such assets and property are free and clear of all Liens, except Liens
permitted under Section 7.3(C).  Substantially all of the assets and properties
owned by, leased to or used by the Borrower and/or each such Subsidiary of the
Borrower are in adequate operating condition and repair, ordinary wear and tear
excepted.  Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Borrower or such Subsidiary in and to any of such assets in a
manner that has had or could reasonably be expected to have a Material Adverse
Effect.
 
6.15  Statutory Indebtedness Restrictions.  Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.
 
6.16  Insurance.  The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Borrower and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.
 
6.17  Labor Matters.  No attempt to organize the employees of the Borrower or
any of its Subsidiaries, and no labor disputes, strikes or walkouts affecting
the operations of the Borrower or any of its Subsidiaries, is pending, or, to
the Borrower’s knowledge, threatened, planned or contemplated, which has or
could reasonably be expected to have a Material Adverse Effect.
 
6.18  Environmental Matters.  (A) Except as disclosed on Schedule 6.18 to this
Agreement:
 
(i)  the operations of the Borrower and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
 
(ii)  the Borrower and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
 
(iii)  neither the Borrower, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Borrower’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Borrower or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting:  (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any material remedial
action; or (C) any material claims or liabilities arising from the Release or
threatened Release of a Contaminant into the environment;
 
(iv)  there is not now, nor to the Borrower’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Borrower or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material that would result in material remediation costs or material penalties
to the Borrower or any of its Subsidiaries; and
 
(v)  neither the Borrower nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
 
(B)  For purposes of this Section 6.18“material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower or any of its Subsidiaries to liability, individually or in the
aggregate with each other basis for liability under this Section 6.18, in excess
of $30,000,000.
 
6.19  Solvency.  After giving effect to (i) the Loans to be made hereunder, (ii)
the other transactions contemplated by this Agreement and the other Loan
Documents and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Borrower is, and the Borrower and its Subsidiaries
taken as a whole are, Solvent.
 
6.20  Benefits.  Each of the Borrower and its Subsidiaries will benefit from the
financing arrangement established by this Agreement.  The Administrative Agent
and the Lenders have stated and the Borrower acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
 
ARTICLE VII:  
COVENANTS
 
The Borrower covenants and agrees that so long as any Commitments are
outstanding and thereafter until all of the Obligations (other than contingent
indemnity obligations) shall have been fully and indefeasibly paid and satisfied
in cash and all financing arrangements among the Borrower and the Lenders shall
have been terminated, unless the Required Lenders shall otherwise give prior
written consent:
 
7.1  Reporting.  The Borrower shall:
 
(A)  Financial Reporting.  Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders):
 
(i)  Quarterly Reports.  As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Borrower’s first three fiscal
quarters, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, certified by the chief financial officer or treasurer of the
Borrower on behalf of the Borrower as fairly presenting the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in accordance with Agreement Accounting Principles, subject to normal
year-end audit adjustments and the absence of footnotes.
 
(ii)  Annual Reports.  As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in form and substance
sufficient to calculate the financial covenants set forth in Section 7.4, and
(b) an audit report on the consolidated financial statements (but not the
consolidating financial statements or schedules) listed in clause (a) hereof of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with Agreement Accounting
Principles and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.
 
(iii)  Officer’s Compliance Certificate.  Together with each delivery of any
financial statements (a) pursuant to clauses (i) and (ii) of this Section
7.1(A), an officer’s certificate from the chief financial officer or treasurer
of the Borrower, substantially in the form of Exhibit F attached hereto and made
a part hereof, stating that (x) the representations and warranties of the
Borrower contained in Article VI hereof shall have been true and correct in all
material respects as of the date of such officer’s certificate and (y) as of the
date of such officer’s certificate no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof
and (b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by the Borrower’s chief financial officer or treasurer
setting forth calculations for the period which demonstrate compliance, when
applicable, with the provisions of Section 7.2(K), Sections 7.3(A) through (Q)
and Section 7.4, and which calculate the Leverage Ratio for purposes of
determining the then Applicable Margin.
 
(B)  Notice of Default and Adverse Developments.  Promptly upon any of the chief
executive officer, chief operating officer, chief financial officer, treasurer
or controller of the Borrower obtaining actual knowledge (i) of any condition or
event which constitutes a Default or Unmatured Default, or becoming aware that
any Lender or Administrative Agent has given any written notice with respect to
a claimed Default or Unmatured Default under this Agreement, (ii) that any
Person having the authority to give such a notice has given any written notice
to the Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.1(E), or (iii) that any other development, financial or otherwise,
which could reasonably be expected to have a Material Adverse Effect has
occurred specifying (a) the nature and period of existence of any such claimed
default, Default, Unmatured Default, condition or event, (b) the notice given or
action taken by such Person in connection therewith, and (c) what action the
Borrower has taken, is taking and proposes to take with respect thereto.
 
(C)  ERISA Notices.  Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:
 
(i)  within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower to liability individually or in the
aggregate in excess of $25,000,000, a written statement of the chief financial
officer or treasurer of the Borrower describing such Termination Event and the
action, if any, which the member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;
 
(ii)  within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and
 
(iii)  within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
 
For purposes of this Section 7.1(C), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.
 
(D)  Other Indebtedness.  Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Borrower to the holders of funded Material Indebtedness, including, without
limitation holders of Indebtedness under any Financing Facility, pursuant to the
terms of the agreements governing such Indebtedness, such delivery to be made at
the same time and by the same means as such notice or other communication is
delivered to such holders, and (ii) a copy of each notice received by the
Borrower from the holders of funded Material Indebtedness who are authorized
and/or have standing to deliver such notice pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice is received by
the Borrower.
 
(E)  Other Reports.  Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of all financial statements, reports and notices,
if any, sent by the Borrower to its securities holders or filed with the
Commission by the Borrower, other than Reports on Form 8-K which contain only
information furnished pursuant to Item 12 thereof.
 
(F)  Environmental Notices.  As soon as possible and in any event within ten
(10) days after receipt by the Borrower, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries, or any other
Person of any Contaminant into the environment, and (ii) any notice alleging any
violation of any Environmental, Health or Safety Requirements of Law by the
Borrower or any of its Subsidiaries if, in either case, such notice or claim
relates to an event which could reasonably be expected to subject the Borrower
and each of its Subsidiaries to liability individually or in the aggregate  in
excess of $25,000,000.
 
(G)  Additional Permitted Financing Facilities; Amendments to or Refinancings of
Existing Financing Facilities and Material Indebtedness.  Promptly after the
execution thereof, deliver or cause to be delivered to the Administrative Agent
copies of (i) the documents evidencing the Indebtedness extended to the Borrower
or any of its Subsidiaries under a Permitted Financing Facility having an
aggregate principal outstanding or committed amount equal to or greater than
$30,000,000 and (ii) all material amendments, restatements, supplements,
modifications, extensions, or refinancings or replacements to or of, as the case
may be, any of the documents evidencing all or any portion of the Indebtedness
extended to the Borrower or any of its Subsidiaries under any of the Financing
Facilities and any other Material Indebtedness; provided, however, that nothing
herein shall eliminate the necessity or advisability of providing advance copies
of draft documentation of the foregoing to the Administrative Agent for review
in order to ensure the permissibility of any such Indebtedness, amendments,
restatements, supplements, modifications, extensions, or refinancings or
replacements.
 
(H)  Other Information.  Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or their respective businesses and assets, including, without
limitation, schedules identifying and describing any Asset Sale (and the use of
the net cash proceeds thereof), as from time to time may be reasonably requested
by the Administrative Agent.
 
7.2  Affirmative Covenants.
 
(A)  Corporate Existence, Etc.  Except as permitted pursuant to Section 7.3(H),
the Borrower shall, and shall cause each of its Subsidiaries to, at all times
maintain its existence and preserve and keep, or cause to be preserved and kept,
in full force and effect its rights and franchises material to its businesses.
 
(B)  Corporate Powers; Conduct of Business.  The Borrower shall, and shall cause
each of its Material Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect.  The Borrower will,
and will cause each Material Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted unless the failure of the Borrower or its Material
Subsidiaries to carry on and conduct its business as so described would not
reasonably be expected to have a Material Adverse Effect.
 
(C)  Compliance with Laws, Etc.  The Borrower shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect.
 
(D)  Payment of Taxes and Claims; Tax Consolidation.  The Borrower shall pay,
and cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Borrower’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
 
(E)  Insurance.  The Borrower shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Borrower.
 
(F)  Inspection of Property; Books and Records; Discussions.  The Borrower shall
permit and cause each of the Borrower’s Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Borrower or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion).  The Borrower shall keep and
maintain, and cause each of the Borrower’s Subsidiaries to keep and maintain, in
all material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities.  If
a Default has occurred and is continuing, the Borrower, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.
 
(G)  ERISA Compliance.  The Borrower shall, and shall cause each of the
Borrower’s Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA and shall operate all
Plans and Non-ERISA Commitments to comply in all material respects with the
applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(H)  Maintenance of Property.  The Borrower shall cause all property necessary
for the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary for the conduct of its business;
provided, however, that nothing in this Section 7.2(H) shall prevent the
Borrower from discontinuing the operation or maintenance of any of such property
if such discontinuance is, in the judgment of the Borrower, desirable in the
conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to the Administrative Agent or the
Lenders.
 
(I)  Environmental Compliance.  The Borrower and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Borrower
or any of its Subsidiaries, individually or in the aggregate, to liability in
excess of $30,000,000.
 
(J)  Use of Proceeds.  The Borrower shall use the proceeds of the Loans solely
to refinance indebtedness outstanding under the Existing Term Loan Credit
Agreement and to finance the transaction costs and expenses incurred in
connection therewith and herewith.
 
(K)  Addition of Subsidiary Guarantors.
 
(a)  New Subsidiaries.  The Borrower shall cause each New Subsidiary that is, at
any time, a Material Domestic Subsidiary (other than a SPV) to deliver to the
Administrative Agent an executed Supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form of Exhibit H attached hereto (a
“Supplement”) and appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.3(Q), but in any event within thirty (30) days of such creation,
acquisition or capitalization.
 
(b)  Additional Material Domestic Subsidiaries.  If any consolidated Subsidiary
of the Borrower (other than a New Subsidiary to the extent addressed in Section
7.2(K)(a) or a SPV) becomes a Material Domestic Subsidiary, the Borrower shall
cause any such Material Domestic Subsidiary to deliver to the Administrative
Agent an executed Supplement to become a Subsidiary Guarantor and appropriate
corporate resolutions, opinions and other documentation in form and substance
reasonably satisfactory to the Administrative Agent in connection therewith,
such Supplement and other documentation to be delivered to the Administrative
Agent as promptly as possible but in any event within thirty (30) days following
the date on which such consolidated Subsidiary became a Material Domestic
Subsidiary.
 
(c)  Additional Subsidiary Guarantors.
 
(i)  If at any time a member of the Senior Management Team of the Borrower has
actual knowledge that the aggregate assets of all of the Borrower’s domestic
consolidated Subsidiaries (other than SPVs) which are not Subsidiary Guarantors
exceed ten percent (10%) of Consolidated Domestic Assets of the Borrower and its
consolidated Subsidiaries (other than the SPVs), as calculated by the Borrower,
the Borrower shall cause such domestic consolidated Subsidiaries as are
necessary to reduce such aggregate assets to or below ten percent (10%) of such
Consolidated Domestic Assets to deliver to the Administrative Agent executed
Supplements to become Subsidiary Guarantors and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent in connection therewith, such
Supplements and other documentation to be delivered to the Administrative Agent
as promptly as possible but in any event within thirty (30) days following the
initial date on which a member of the Senior Management Team of the Borrower
obtained actual knowledge that such aggregate assets exceed ten percent (10%) of
such Consolidated Domestic Assets.
 
(ii)  If at any time any Subsidiary of the Borrower which is not a Subsidiary
Guarantor guaranties any Indebtedness of the Borrower for which the Borrower is
a primary obligor (other than solely as a guarantor of obligations of its
Affiliates or other third parties), other than the Indebtedness hereunder, the
Borrower shall cause such Subsidiary to deliver to the Administrative Agent an
executed Supplement to become a Subsidiary Guarantor and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent in connection therewith, such
Supplement and other documentation to be delivered to the Administrative Agent
prior to or concurrently with the delivery of the guaranty of such other
Indebtedness.
 
7.3  Negative Covenants.
 
(A)  Subsidiary Indebtedness.  The Borrower shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
 
(i)  Indebtedness of the Subsidiaries under the Subsidiary Guaranty;
 
(ii)  Indebtedness in respect of guaranties executed by any Subsidiary Guarantor
with respect to any Indebtedness of the Borrower, provided such Indebtedness is
not incurred by the Borrower in violation of this Agreement;
 
(iii)  Indebtedness in respect of obligations secured by Customary Permitted
Liens;
 
(iv)  Indebtedness constituting Contingent Obligations permitted by Section
7.3(E);
 
(v)  Indebtedness arising from loans (a) from any Subsidiary to any wholly-owned
Subsidiary or (b) from the Borrower to any wholly-owned Subsidiary; provided,
that if any Subsidiary Guarantor is the obligor on such Indebtedness, such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the Obligations on terms satisfactory to the Administrative Agent;
 
(vi)  Indebtedness in respect of Hedging Obligations permitted under Section
7.3(O);
 
(vii)  Indebtedness with respect to surety, appeal and performance bonds
obtained by any of the Borrower’s Subsidiaries in the ordinary course of
business;
 
(viii)  Indebtedness incurred in connection with the Receivables Purchase
Documents, provided, that Receivables Facility Attributed Indebtedness incurred
in connection therewith does not exceed $250,000,000 in the aggregate at any
time outstanding; and
 
(ix)  Other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred by the Borrower’s Subsidiaries; provided that no Default
or Unmatured Default shall have occurred and be continuing at the date of such
incurrence or would result therefrom; and providedfurther that the aggregate
outstanding amount of all Indebtedness incurred by the Borrower’s Subsidiaries
(other than Indebtedness incurred pursuant to clauses (i), (ii), (v), (vi) and
(viii) of this Section 7.3(A)) shall not at any time exceed 25% of the
Borrower’s Consolidated Total Capitalization.
 
(B)  Sales of Assets.  Neither the Borrower nor any of its Subsidiaries shall
sell, assign, transfer, lease, convey or otherwise dispose of any property,
whether now owned or hereafter acquired, or any income or profits therefrom, or
enter into any agreement to do so, except:
 
(i)  sales of Inventory in the ordinary course of business;
 
(ii)  the disposition in the ordinary course of business of Equipment that is
obsolete, excess or no longer used or useful in the Borrower’s or its
Subsidiaries’ businesses;
 
(iii)  any Permitted Receivables Transfer; provided that the amount of
Receivables Facility Attributed Indebtedness does not exceed $250,000,000 in the
aggregate at any time outstanding;
 
(iv)  sales, transfers or other dispositions of property to the Borrower or a
Subsidiary Guarantor; and
 
(v)  sales, assignments, transfers, leases, conveyances or other dispositions of
other assets (other than pursuant to clauses (i), (ii), (iii) and (iv) above) if
such transaction (a) is for not less than fair market value, and (b) when
combined with all such other transactions (each such transaction being valued at
book value) occurring during the fiscal year in which such proposed transaction
occurred represents the disposition of not greater than fifteen percent (15%) of
the Borrower’s Consolidated Assets (such Consolidated Assets being calculated
for the end of the fiscal year immediately preceding that in which such
transaction is proposed to be entered into).
 
(C)  Liens.  Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
 
(i)  (a) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations and (b) Liens created by the “Loan Documents” under and as defined
in the Revolving Credit Agreement or otherwise securing the “Obligations” (as
such terms are defined in the Revolving Credit Agreement), provided, that such
Liens are shared on an equal and ratable basis with the Lenders with respect to
the Obligations hereunder;
 
(ii)  Customary Permitted Liens;
 
(iii)  Liens arising under the Receivables Purchase Documents; and
 
(iv)  other Liens, including Permitted Existing Liens, (a) securing Indebtedness
of the Borrower and/or (b) securing Indebtedness of the Borrower’s Subsidiaries
as permitted pursuant to Section 7.3(A), all of which, when taken together,
secure Indebtedness in an aggregate outstanding principal amount not to exceed
five percent (5%) of Consolidated Assets at any time.
 
In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Holders of Obligations, as collateral for the Obligations; provided, that
any agreement, note, indenture or other instrument in connection with purchase
money indebtedness (including Capitalized Leases) may prohibit the creation of a
Lien in favor of the Administrative Agent for the benefit of itself and the
Holders of Obligations on the items of property obtained with the proceeds of
such purchase money indebtedness; provided, further, that (a) each Senior Note
Purchase Agreement in connection with the Senior Notes may prohibit the creation
of a Lien in favor of the Administrative Agent for the benefit of itself and the
Holders of Obligations, as collateral for the Obligations, (b) the Receivables
Purchase Documents may prohibit the creation of a Lien with respect to all of
the assets of the SPV and with respect to the Receivables and Related Security
of any of the Originators in favor of the Administrative Agent for the benefit
of itself and the Holders of Obligations, as collateral for the Obligations, (c)
the Revolving Credit Agreement may prohibit the creation of a Lien in favor of
the Administrative Agent, for the benefit of itself and the Holders of
Obligations, as collateral for the Obligations unless the holders of the
obligations under the Revolving Credit Agreement shall be provided with an equal
and ratable Lien and (d) the Singapore Credit Agreement may prohibit the
creation of a Lien by the Borrower on the Capital Stock or assets of members of
the Singapore Regional Group to secure the Obligations.
 
(D)  Investments.  Except to the extent permitted pursuant to paragraph (G)
below, neither the Borrower nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:
 
(i)  Investments in cash and Cash Equivalents;
 
(ii)  Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
 
(iii)  Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(iv)  Investments consisting of deposit accounts maintained by the Borrower and
its Subsidiaries;
 
(v)  Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(B);
 
(vi)  Investments in any consolidated Subsidiaries (other than joint ventures);
 
(vii)  Investments in joint ventures and nonconsolidated Subsidiaries in an
aggregate amount not to exceed $50,000,000;
 
(viii)  Investments constituting Permitted Acquisitions;
 
(ix)  Investments constituting Indebtedness permitted by Section 7.3(A) or
Contingent Obligations permitted by Section 7.3(E);
 
(x)  Investments in the SPVs (a) required in connection with the Receivables
Purchase Documents and (b) resulting from the transfers permitted by Section
7.3(B)(iii); and
 
(xi)  Investments in addition to those referred to elsewhere in this Section
7.3(D) in an aggregate amount not to exceed $50,000,000.
 
(E)  Contingent Obligations.  None of the Borrower’s Subsidiaries shall directly
or indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business; (ii)
Permitted Existing Contingent Obligations; (iii) obligations, warranties, and
indemnities, not relating to Indebtedness of any Person, which have been or are
undertaken or made in the ordinary course of business and not for the benefit of
or in favor of an Affiliate of the Borrower or such Subsidiary; (iv) Contingent
Obligations with respect to surety, appeal and performance bonds obtained by the
Borrower or any Subsidiary in the ordinary course of business; (v) Contingent
Obligations of the Subsidiary Guarantors under the Subsidiary Guaranty; (vi)
Contingent Obligations of Subsidiaries which are Subsidiary Guarantors under a
guaranty of the Indebtedness of the Borrower evidenced by the Revolving Credit
Agreement, the Senior Notes, the Senior Note Purchase Agreements and any
Permitted Financing Facility; (vii) Contingent Obligations of the Borrower or
any of its Subsidiaries arising under the Receivables Purchase Documents; (viii)
Contingent Obligations of the Singapore Regional Group under the Singapore
Guarantees; (ix) Contingent Obligations of non-domestic Subsidiaries represented
by guarantees of obligations of other non-domestic Subsidiaries; (x) Contingent
Obligations of Subsidiaries which are guarantors under a guaranty of
Indebtedness of a Subsidiary of the Borrower (including a Permitted Financing
Facility) permitted under Section 7.3(A)(ix); and (xi) Contingent Obligations
incurred in the ordinary course of business by any of the Borrower’s
Subsidiaries in respect of obligations of any Subsidiary.
 
(F)  Conduct of Business; New Subsidiaries; Acquisitions.  Except as expressly
provided in clause (c) in the definition of “Permitted Acquisition” below,
neither the Borrower nor any of its Subsidiaries shall engage in any business
other than the businesses engaged in by the Borrower and its Subsidiaries on the
date of such transaction and any business or activities which are substantially
similar, related or incidental thereto.  The Borrower may create, acquire in a
Permitted Acquisition or capitalize any Subsidiary (a “New Subsidiary”) after
the date hereof if (i) no Default or Unmatured Default shall have occurred and
be continuing or would result therefrom; (ii) after such creation, acquisition
or capitalization, all of the representations and warranties contained herein
shall be true and correct; and (iii) after such creation, acquisition or
capitalization the Borrower shall be in compliance with the terms of Sections
7.2(K) and  7.3(Q).
 
Without in any way limiting the foregoing, neither the Borrower nor any of its
Subsidiaries shall make any Acquisitions, other than Acquisitions meeting the
following requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):
 
(a)  no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith, and all of the representations and warranties contained
herein shall be true and correct on and as of the date such Acquisition with the
same effect as though made on and as of such date;
 
(b)  the purchase is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller prior to the commencement of such Acquisition;
provided, however, that nothing in this clause (b) shall prevent the Borrower
from enforcing its rights against a seller following a default in such seller’s
obligations under any such agreement;
 
(c)  the businesses being acquired shall be consumer product companies or other
businesses that are substantially similar, related or incidental to the
businesses or activities engaged in by the Borrower and its Subsidiaries as of
the Closing Date, as well as suppliers to or distributors of products similar to
those of the Borrower and its Subsidiaries; provided, however, that the Borrower
and its Subsidiaries shall be permitted to acquire businesses that do not
satisfy the foregoing criteria in this clause (c) so long as the aggregate
purchase price for all such acquisitions does not exceed five percent (5%) of
the Borrower’s consolidated tangible net assets (on a pro forma basis) as of the
date of the consummation of such Acquisition; and
 
(d)  prior to each such Acquisition, the Borrower shall determine that after
giving effect to such Acquisition and the incurrence of any Indebtedness by the
Borrower or any of its Subsidiaries, to the extent permitted by this Agreement,
in connection therewith, on a proforma basis acceptable to the Administrative
Agent, the Borrower would have been in compliance with the financial covenants
in Section 7.4 for the applicable period being tested and not otherwise in
Default.
 
(G)  Transactions with Shareholders and Affiliates.  Except for (a) the
transactions set forth on Schedule 7.3(G), (b) Permitted Receivables Transfers
and (c) Investments permitted by Section 7.3(D), neither the Borrower nor any of
its Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are less favorable to
the Borrower or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
such a holder or Affiliate.
 
(H)  Restriction on Fundamental Changes.  Neither the Borrower nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Borrower’s or any such Subsidiary’s business or
property, whether now or hereafter acquired, except (i) transactions permitted
under Sections 7.3(B) or 7.3(F) (including the liquidation, winding up or
dissolution of a Subsidiary in connection with a transaction permitted under
Section 7.3(B)) and (ii) a Subsidiary of the Borrower may be merged into,
liquidated into or consolidated with the Borrower (in which case the Borrower
shall be the surviving corporation) or any wholly-owned Subsidiary of the
Borrower; provided if a Subsidiary Guarantor is merged into, liquidated into or
consolidated with another Subsidiary of the Borrower, the surviving Subsidiary
shall also be or shall become a Subsidiary Guarantor to the extent required
under Section 7.2(K) or 7.3(Q) hereunder.
 
(I)  Sales and Leasebacks.  Neither the Borrower nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any lease, whether an operating lease or a Capitalized Lease, of any
property (whether real or personal or mixed), (i) which it or one of its
Subsidiaries sold or transferred or is to sell or transfer to any other Person,
or (ii) which it or one of its Subsidiaries intends to use for substantially the
same purposes as any other property which has been or is to be sold or
transferred by it or one of its Subsidiaries to any other Person in connection
with such lease, unless in either case the sale involved is not prohibited under
Section 7.3(B) and the lease involved is not prohibited under Section 7.3(A).
 
(J)  Margin Regulations; Use of Proceeds.  Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X  or
(ii) for any purpose other than those set forth in Section 7.2(J).
 
(K)  ERISA.  The Borrower shall not:
 
(i)  permit to exist any accumulated funding deficiency (as defined in Sections
302 of ERISA and 412 of the Code), with respect to any Benefit Plan, whether or
not waived;
 
(ii)  terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Borrower or any Controlled Group
member under Title IV of ERISA;
 
(iii)  fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
 
(iv)  permit any unfunded liabilities with respect to any Foreign Pension Plan;
 
except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $25,000,000 or have a Material
Adverse Effect.
 
(L)  Corporate Documents.  Neither the Borrower nor any of its Subsidiaries
shall amend, modify or otherwise change any of the terms or provisions in any of
their respective constituent documents as in effect on the date hereof in any
manner adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders.
 
(M)  Fiscal Year.  Neither the Borrower nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a twelve-month
period ending September 30 of each year.
 
(N)  Subsidiary Covenants.  The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, redeem or repurchase its
stock, make any other similar payment or distribution, pay any Indebtedness or
other obligation owed to the Borrower or any other Subsidiary, make loans or
advances or other Investments in the Borrower or any other Subsidiary, to sell,
transfer or otherwise convey any of its property to the Borrower or any other
Subsidiary or merge, consolidate with or liquidate into the Borrower or any
other Subsidiary other than pursuant to (i) this Agreement, the Revolving Credit
Agreement or any other Permitted Financing Facility; provided, however, that the
restrictions in a Permitted Financing Facility shall be no more adverse to the
Lenders than the provisions set forth in this Agreement and in any event (x)
shall not prohibit any Subsidiary from paying dividends or making any other
distribution on its stock to, redeem or repurchase its stock from, or making any
other similar payment or distribution to, the Borrower or any Subsidiary
Guarantor, and (y) shall not prohibit the Borrower or any Subsidiary from paying
any Indebtedness or other obligation owed to, making loans or advances or other
Investments in, selling, transferring or otherwise conveying any of its property
to, or merge, consolidate with or liquidating into, the Borrower or any
Subsidiary Guarantor, all as established by the Borrower to the reasonable
satisfaction of the Administrative Agent, (ii) the Receivables Purchase
Documents and (iii) the Singapore Credit Agreement; provided, that the Singapore
Credit Agreement shall not in any way prohibit any member of the Singapore
Regional Group from paying dividends or making any other distribution on its
stock, redeeming or repurchasing its stock, making any other similar payment or
distribution, or paying any Indebtedness or other obligation owed to the
Borrower or any Subsidiary Guarantor.
 
(O)  Hedging Obligations.  The Borrower shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements other than Hedging
Arrangements entered into by the Borrower or its Subsidiaries pursuant to which
the Borrower or such Subsidiary has hedged its or its Subsidiaries’ reasonably
estimated interest rate, foreign currency or commodity exposure and which are of
a non-speculative nature.
 
(P)  Issuance of Disqualified Stock.  From and after the Closing Date, neither
the Borrower, nor any of its Subsidiaries shall issue any Disqualified
Stock.  All issued and outstanding Disqualified Stock shall be treated as
Indebtedness for borrowed money for all purposes of this Agreement, and the
amount of such deemed Indebtedness shall be the aggregate amount of the
liquidation preference of such Disqualified Stock.
 
(Q)  Non-Guarantor Subsidiaries.  Subject to the grace period set forth in
Section 7.2(K)(c)(i), the Borrower will not at any time permit the aggregate
assets of all of the Borrower’s domestic consolidated Subsidiaries (other than
the SPVs) which are not Subsidiary Guarantors to exceed ten percent (10%) of
Consolidated Domestic Assets of the Borrower and its consolidated Subsidiaries
(other than the SPVs).  The Borrower shall not permit any of its Subsidiaries
(including non-domestic Subsidiaries) to guaranty any Indebtedness of the
Borrower for which the Borrower is a primary obligor (other than solely as a
guarantor of obligations of its Affiliates or other third parties) other than
the Indebtedness hereunder unless each such Subsidiary is a Subsidiary Guarantor
under the Subsidiary Guaranty.
 
7.4  Financial Covenants.  The Borrower shall comply with the following:
 
(A)  Maximum Leverage Ratio.  The Borrower shall not permit the ratio of (i) the
sum of all Indebtedness of the Borrower and its Subsidiaries minus, solely for
the purposes of the calculation of the Covenant Leverage Ratio pursuant to this
Section 7.4(A), Receivables Facility Attributed Indebtedness to (ii) EBITDA
(such ratio, the “Covenant Leverage Ratio”) at any time to be greater than 3.50
to 1.00; provided that if, at the end of any fiscal quarter, the Covenant
Leverage Ratio is greater than 3.50 to 1.00 and the Borrower has entered into a
transaction or transactions, including, but not limited to, Permitted
Acquisitions or repurchases of the Borrower's Capital Stock within the two most
recently ended fiscal quarters (including such fiscal quarter) (a fiscal quarter
in which all such conditions are satisfied, a “Trigger Quarter”), then the
Covenant Leverage Ratio may be greater than 3.50 to 1.00 but shall not exceed
4.00 to 1.00 for such Trigger Quarter and the next succeeding three fiscal
quarters; provided that, following the occurrence of a Trigger Quarter, no
subsequent Trigger Quarter shall be deemed to have occurred or to exist for any
reason unless and until the Covenant Leverage Ratio has returned to less than or
equal to 3.50 to 1.00 as of the end of at least one fiscal quarter following the
occurrence of such initial Trigger Quarter; provided, further that, the Covenant
Leverage Ratio shall return to less than or equal to 3.50 to 1.00 no later than
the fourth fiscal quarter after such initial Trigger Quarter.  The Covenant
Leverage Ratio shall be calculated as of the last day of each fiscal quarter
based upon (a) for Indebtedness and Receivables Facility Attributed
Indebtedness, Indebtedness and Receivables Facility Attributed Indebtedness, as
the case may be, as of the last day of each such fiscal quarter; and (b) for
EBITDA, the actual amount for the four-quarter period ending on such day,
calculated, with respect to Permitted Acquisitions, on a proforma basis using
unadjusted historical audited and reviewed unaudited financial statements
obtained from the seller (with the EBITDA component thereof broken down by
fiscal quarter in the Borrower’s reasonable judgment).
 
(B)  Minimum Interest Expense Coverage Ratio.  The Borrower shall maintain a
ratio (the “Interest Expense Coverage Ratio”) for any applicable period of (a)
EBIT for such period to (b) Interest Expense for such period of greater than
3.00 to 1.00 for each fiscal quarter.  The Interest Expense Coverage Ratio shall
be calculated as of the last day of each fiscal quarter for the four-quarter
period ending on such day, calculated, with respect to Permitted Acquisitions,
on a proforma basis using unadjusted historical audited and reviewed unaudited
financial statements obtained from the seller (with the EBITDA component thereof
broken down by fiscal quarter in the Borrower’s reasonable judgment).
 
ARTICLE VIII:  
DEFAULTS
 
8.1  Defaults.  Each of the following occurrences shall constitute a Default
under this Agreement:
 
(A)  Failure to Make Payments When Due.  The Borrower shall (i) fail to pay when
due any of the Obligations consisting of principal with respect to the Loans or
(ii) shall fail to pay within five (5) Business Days of the date when due any of
the other Obligations under this Agreement or the other Loan Documents.
 
(B)  Breach of Certain Covenants.  The Borrower shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Borrower or there shall otherwise be a breach of any covenant under:
 
(i)  Sections 7.1 or 7.2 (other than Section 7.2(K)) and such failure or breach
shall continue unremedied for thirty (30) days after the earlier to occur of (a)
the date on which written notice from the Administrative Agent or any Lender is
received by the Borrower of such breach and (b) the date on which a member of
the Senior Management Team of the Borrower or any Subsidiary Guarantor had
knowledge of the existence of such breach or should have known of the existence
of such breach; or
 
(ii)  Sections 7.2(K), 7.3 or 7.4.
 
(C)  Breach of Representation or Warranty.  Any representation or warranty made
or deemed made by the Borrower to the Administrative Agent or any Lender herein
or by the Borrower or any of its Subsidiaries in any of the other Loan Documents
or in any statement or certificate at any time given by any such Person pursuant
to any of the Loan Documents shall be false or misleading in any material
respect on the date as of which made (or deemed made).
 
(D)  Other Defaults.  The Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the earlier to occur of (a) the date on which written
notice from the Administrative Agent or any Lender is received by the Borrower
of such breach and (b) the date on which a member of the Senior Management Team
of the Borrower or any Subsidiary Guarantor had knowledge of the existence of
such breach or should have known of the existence of such breach.
 
(E)  Default as to Other Indebtedness.  The Borrower or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), beyond any period of grace
provided, with respect to any Indebtedness (other than Indebtedness hereunder)
which individually or together with other such Indebtedness as to which any such
failure exists (other than hereunder) constitutes Material Indebtedness; or any
breach, default or event of default (including any “Amortization Event” or event
of like import in connection with the Receivables Purchase Facility) shall
occur, or any other condition shall exist under any instrument, agreement or
indenture pertaining to any such Material Indebtedness, beyond any period of
grace, if any, provided with respect thereto, if the effect thereof is to cause
an acceleration, mandatory redemption, a requirement that the Borrower or any of
its Subsidiaries offer to purchase such Material Indebtedness or other required
repurchase of such Material Indebtedness, or permit the holder(s) of such
Material Indebtedness to accelerate the maturity of any such Material
Indebtedness or require a redemption or other repurchase of such Material
Indebtedness; or any such Material Indebtedness shall be otherwise declared to
be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the Borrower or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof.
 
(F)  Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i)  An involuntary case shall be commenced against the Borrower or any of the
Borrower’s Material Subsidiaries and the petition shall not be dismissed,
stayed, bonded or discharged within sixty (60) days after commencement of the
case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of  the Borrower or any of the Borrower’s Material
Subsidiaries in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereinafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law.
 
(ii)  A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of the Borrower’s
Material Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower’s Material Subsidiaries shall be entered; or an
interim receiver, trustee or other custodian of the Borrower or any of the
Borrower’s Material Subsidiaries or of all or a substantial part of the property
of the Borrower or any of the Borrower’s Material Subsidiaries shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of the property of the Borrower or any of the Borrower’s
Material Subsidiaries shall be issued and any such event shall not be stayed,
dismissed, bonded or discharged within sixty (60) days after entry, appointment
or issuance.
 
(G)  Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Borrower or any of
the Borrower’s Material Subsidiaries (i) shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, (iii) shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property, (iv) shall make any assignment for the benefit of creditors, (v) shall
take any corporate action to authorize any of the foregoing or (vi) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due.
 
(H)  Judgments and Attachments.  Any money judgment(s) (other than a money
judgment covered by insurance as to which the insurance company has not
disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any of their respective assets involving in any single case or in the
aggregate an amount in excess of $30,000,000 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder.
 
(I)  Dissolution.  Any order, judgment or decree shall be entered against the
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of sixty (60) days; or
the Borrower shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.
 
(J)  Loan Documents.  At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Borrower or any of the Borrower’s Subsidiaries party thereto seeks to repudiate
its obligations under any Loan Document.
 
(K)  Termination Event.  Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject either the Borrower or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$30,000,000.
 
(L)  Waiver of Minimum Funding Standard.  If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Required Lenders believe the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Borrower or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$30,000,000.
 
(M)  Change of Control.  A Change of Control shall occur.
 
(N)  Hedging Agreements.  Nonpayment by the Borrower of any material obligation
under any Hedging Agreement or the breach by the Borrower of any material term,
provision or condition contained in any such Hedging Agreement.
 
(O)  Environmental Matters.  The Borrower or any of its Subsidiaries shall be
the subject of any proceeding or investigation pertaining to (i) the Release by
the Borrower or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Borrower or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or (iii)
any violation of any Environmental, Health or Safety Requirements of Law which
by the Borrower or any of its Subsidiaries, which, in any case, has or is
reasonably likely to subject either the Borrower or its Subsidiaries to
liability individually or in the aggregate in excess of $30,000,000.
 
(P)  Subsidiary Guarantor Revocation.  Any Subsidiary Guarantor shall terminate
or revoke any of its obligations under the Subsidiary Guaranty or breach any of
the material terms of such Subsidiary Guaranty.
 
(Q)  Receivables Purchase Document Events.  A “Termination Event” (as defined in
the 2000 Receivables Sale Agreement), an “Amortization Event” (as defined in the
2000 Receivables Purchase Agreement) or any other breach or event of like import
under any replacement Receivables Purchase Documents permitted hereby (any such
event, a “Receivables Facility Trigger Event”) shall (i) occur with respect to
the conduct or performance of (a) any Originator, (b) any servicer of the
Receivables (so long as such servicer is the Borrower or a Subsidiary thereof)
under the Receivables Purchase Documents, (c) any guarantor of the obligations
of any Originator or servicer under the Receivables Purchase Documents or (d)
any of their respective Subsidiaries other than an SPV and (ii) result in the
termination of reinvestments of collections or proceeds of Receivables and
Related Security under any agreements evidencing Receivables Facility Attributed
Indebtedness (it being understood and agreed that the occurrence of a
Receivables Facility Trigger Event resulting solely from (x) the conduct or
performance of an SPV and/or (y) the performance or quality of the Receivables
securing the obligations under the Receivables Purchase Documents, taken
together with the circumstances described in the foregoing clause (ii), shall
not give rise to a Default under this Section 8.1(Q)).
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
 
ARTICLE IX:  
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
9.1  Termination of Commitments; Acceleration.  If any Default described in
Section 8.1(F), (G) or (I) occurs with respect to the Borrower, the obligations
of the Lenders to make Loans hereunder (if any) shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender.  If
any other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder (if any), or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower expressly waives.
 
9.2  [Reserved.]
 
9.3  Amendments.  Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender adversely affected thereby (which shall be
deemed to include all Lenders in the case of clauses (iii), (v), (vi), (viii) or
(ix) below):
 
(i)  Postpone or extend the Termination Date or any other date fixed for any
payment of principal of, or interest on, the Loans or any fees or other amounts
payable to such Lender (other than any modifications of the provisions relating
to amounts, timing or application of prepayments of the Loans and other
Obligations, which modifications shall require the approval only of the Required
Lenders).
 
(ii)  Reduce the principal amount of any Loans, or reduce the rate or extend the
time of payment of interest or fees thereon (other than (a) a waiver of the
application of the default rate of interest pursuant to Section 2.10 hereof and
(b) as a result of a change in the definition of Leverage Ratio or any of the
components thereof or the method of calculation thereof).
 
(iii)  Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share”.
 
(iv)  Increase the amount of the Commitment of such Lender hereunder or increase
such Lender’s Pro Rata Share.
 
(v)  Permit the Borrower to assign its rights under this Agreement.
 
(vi)  Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor from its obligations under the Subsidiary
Guaranty.
 
(vii)  Waive or amend any of the conditions set forth in Section 5.1.
 
(viii)  Amend Section 12.1 or 12.2.
 
(ix)  Amend this Section 9.3.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 13.3(B)(iii) without obtaining the consent of any of the Lenders.
 
9.4  Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.3, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash and all financing arrangements among
the Borrower and the Lenders shall have been terminated.
 
ARTICLE X:    
GENERAL PROVISIONS
 
10.1  Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated.
 
10.2  Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3  Performance of Obligations.  The Borrower agrees that after the occurrence
and during the continuance of a Default, the Administrative Agent may, but shall
have no obligation to, make any payment or perform any act required of the
Borrower under any Loan Document to the extent the Administrative Agent
determines that such action shall be necessary or advisable in order to protect
or preserve the rights of the Lenders hereunder.  The Administrative Agent shall
use its reasonable efforts to give the Borrower notice of any action taken under
this Section 10.3 prior to the taking of such action or promptly thereafter
provided the failure to give such notice shall not affect the Borrower’s
obligations in respect thereof.  The Borrower agrees to pay the Administrative
Agent, upon demand, the principal amount of all funds advanced by the
Administrative Agent under this Section 10.3, together with interest thereon at
the rate from time to time applicable to Floating Rate Loans from the date of
such advance until the outstanding principal balance thereof is paid in
full.  If the Borrower fails to make payment in respect of any such advance
under this Section 10.3 within one (1) Business Day after the date the Borrower
receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance.  If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
such demand and ending on the date such amount is received.  The failure of any
Lender to make available to the Administrative Agent its Pro Rata Share of any
such unreimbursed advance under this Section 10.3 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent.  All outstanding principal of, and
interest on, advances made under this Section 10.3 shall constitute Obligations
subject to the terms of this Agreement until paid in full by the Borrower.
 
10.4  Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
10.5  Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the terms of any prior letters, agreements or understandings which
are expressly stated to survive the execution and delivery of this Agreement.
 
10.6  Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
 
10.7  Expenses; Indemnification.
 
(A)  Expenses.  The Borrower shall reimburse the Administrative Agent and the
Arrangers for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent and the Arrangers, which
attorneys and paralegals may be employees of the Administrative Agent or the
Arrangers) paid or incurred by the Administrative Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
review, amendment modification and, after the occurrence and during the
continuance of a Default or an Unmatured Default, administration of the Loan
Documents.  The Borrower also agrees to reimburse the Administrative Agent and
the Arrangers and the Lenders for any reasonable costs and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys and paralegals for the Administrative Agent and the Arrangers and
the Lenders, which attorneys and paralegals may be employees of the
Administrative Agent or the Arrangers or the Lenders) paid or incurred by the
Administrative Agent or the Arrangers or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents; provided,
that after the occurrence and during the continuance of a Default, the Borrower
agrees to reimburse the Administrative Agent, the Arrangers and the Lenders for
all such costs and out-of-pocket expenses, whether or not reasonable.
 
(B)  Indemnity.  The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, the Syndication Agent, each Arranger and
each and all of the Lenders and each of their respective Affiliates, and each of
the Administrative Agent’s, Syndication Agent’s or such Arranger’s, Lender’s, or
Affiliate’s respective officers, directors, trustees, investment advisors,
employees, attorneys and agents (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:
 
(i)  this Agreement, the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans, the management of such
Loans, the use or intended use of the proceeds of the Loans hereunder, or any of
the other transactions contemplated by the Loan Documents; or
 
(ii)  any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Borrower, its Subsidiaries or any of
their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Borrower or its Subsidiaries, the presence of asbestos-containing materials at
any respective property of the Borrower or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);
 
provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee with respect to the
Loan Documents, as determined by the final non-appealed judgment of a court of
competent jurisdiction.  If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees.
 
Each Indemnitee, with respect to any action against it in respect of which
indemnity may be sought under this Section, shall give written notice of the
commencement of such action to the Borrower within a reasonable time after such
Indemnitee is made a party to such action.  Upon receipt of any such notice by
the Borrower, unless such Indemnitee shall be advised by its counsel that there
are or may be legal defenses available to such Indemnitee that are different
from, in addition to, or in conflict with, the defenses available to the
Borrower or any of its Subsidiaries, the Borrower may participate with the
Indemnitee in the defense of such Indemnified Matter, including the employment
of counsel consented to by such Indemnitee (which consent shall not be
unreasonably withheld); provided, however, nothing provided herein shall entitle
(a) the Borrower or any of its Subsidiaries to assume the defense of such
Indemnified Matter or (b) any Indemnitee to effect any settlement in respect of
any indemnified matter without the Borrower’s consent, such consent not to be
unreasonably withheld or delayed.
 
(C)  Waiver of Certain Claims; Settlement of Claims.  The Borrower further
agrees to assert no claim against any of the Indemnitees on any theory of
liability seeking consequential, special, indirect, exemplary or punitive
damages.  No settlement of any claim asserted against or likely to be asserted
against an Indemnitee shall be entered into by the Borrower or any if its
Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement or the other Loan Documents (whether or not the Administrative Agent
or any Lender or any other Indemnitee is a party thereto) unless such settlement
releases such Indemnitee from any and all liability with respect thereto.
 
(D)  Survival of Agreements.  The obligations and agreements of the Borrower
under this Section 10.7 shall survive the termination of this Agreement.
 
10.8  Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
10.9  Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.  If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial statements and reports required to be delivered
hereunder shall be prepared in accordance with Agreement Accounting Principles
without taking into account such Accounting Changes.  In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment.
 
10.10  Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
10.11  Nonliability of Lenders.  The relationship between the Borrower and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.
 
10.12  GOVERNING LAW.  THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON
BEHALF OF ITSELF AND THE LENDERS, AT NEW YORK, NEW YORK BY ACKNOWLEDGING AND
AGREEING TO IT THERE.  ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
10.13  CONSENT TO JURISDICTION; JURY TRIAL.
 
(A)  EXCLUSIVE JURISDICTION.  EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK.  EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.
 
(B)  OTHER JURISDICTIONS.  THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) IN ORDER TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON.  THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON BUT SHALL
ONLY BE PERMITTED TO BRING ANY SUCH PERMISSIVE COUNTERCLAIM IN A PROCEEDING
BROUGHT PURSUANT TO CLAUSE (A).  THE BORROWER WAIVES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
 
(C)  VENUE.  THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
 
(D)  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(E)  ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.
 
10.14  Subordination of Intercompany Indebtedness.  The Borrower agrees that any
and all claims of the Borrower against any of its Subsidiaries that is a
Subsidiary Guarantor with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Obligations and Hedging Obligations under Hedging Agreements; provided that,
and not in contravention of the foregoing, so long as no Default has occurred
and is continuing the Borrower may make loans to and receive payments in the
ordinary course with respect to such Intercompany Indebtedness from each such
Subsidiary Guarantor to the extent permitted by the terms of this Agreement and
the other Loan Documents.  Notwithstanding any right of the Borrower to ask,
demand, sue for, take or receive any payment from any Subsidiary Guarantor, all
rights, liens and security interests of the Borrower, whether now or hereafter
arising and howsoever existing, in any assets of any Subsidiary Guarantor shall
be and are subordinated to the rights of the Holders of Obligations and the
Administrative Agent in those assets.  The Borrower shall have no right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) and the Hedging Obligations under Hedging
Agreements shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document or Hedging Agreement among the
Borrower and the Holders of Obligations (or any affiliate thereof) have been
terminated.  If all or any part of the assets of any Subsidiary Guarantor, or
the proceeds thereof, are subject to any distribution, division or application
to the creditors of such Subsidiary Guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Subsidiary Guarantor is
dissolved or if substantially all of the assets of any such Subsidiary Guarantor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Subsidiary Guarantor
to the Borrower (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations
and Hedging Obligations under the Hedging Agreements, due or to become due,
until such Obligations and Hedging Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash).  Should
any payment, distribution, security or instrument or proceeds thereof be
received by the Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and Hedging Obligations under
Hedging Agreements and the termination of all financing arrangements pursuant to
any Loan Document or Hedging Agreement among the Borrower and the Holders of
Obligations (and their affiliates), the Borrower shall receive and hold the same
in trust, as trustee, for the benefit of the Holders of Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of such
Persons, in precisely the form received (except for the endorsement or
assignment of the Borrower where necessary), for application to any of the
Obligations and such Hedging Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Borrower as the property of
the Holders of Obligations.  If the Borrower fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees are irrevocably authorized to make the same.  The
Borrower agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or
Hedging Agreement among the Borrower and the Holders of Obligations (and their
affiliates) have been terminated, the Borrower will not assign or transfer to
any Person (other than the Administrative Agent) any claim the Borrower has or
may have against any Subsidiary Guarantor.
 
ARTICLE XI:  
THE ADMINISTRATIVE AGENT
 
11.1  Appointment and Authorization.  Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
 
11.2  Administrative Agent and Affiliates.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
 
11.3  Action by Administrative Agent and Liability of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.3), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.3) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
11.4  Reliance on Documents and Counsel.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
11.5  Employment of Agents.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
11.6  Indemnification.  To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Arrangers under any
of the Loan Documents, including under Section 10.7(A) or (B) of this Agreement
but without affecting the Borrower’s obligations with respect thereto, each
Lender severally agrees to pay to the Administrative Agent or the Arrangers, as
the case may be, ratably in accordance with such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Arrangers, in their respective capacity as such.
 
11.7  Successor Agent.  Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.7 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
11.8  Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
11.9  Administrative Agent, Arrangers, Syndication Agent, Documentation
Agents.  None of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent,” “Documentation Agent” or “Arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than if such Person is a Lender, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Persons identified on the
cover page to this Agreement, the signature pages to this Agreement or otherwise
in this Agreement as a “Syndication Agent,” “Documentation Agent” or “Arranger”
shall have or be deemed to have any fiduciary duty to or fiduciary relationship
with any Lender.  In addition to the agreement set forth in Section 11.8, each
of the Lenders acknowledges that it has not relied, and will not rely, on any of
the Persons so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.
 
ARTICLE XII:   
SETOFF; RATABLE PAYMENTS
 
12.1  Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to the Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
 
12.2  Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans.  If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
12.3  Application of Payments.  The Administrative Agent shall, unless otherwise
specified at the direction of the Required Lenders which direction shall be
consistent with the last sentence of this Section 12.3, apply all payments and
prepayments in respect of any Obligations received after the occurrence and
during the continuance of a Default or Unmatured Default in the following order:
 
(A)  first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
 
(B)  second, to pay interest on and then principal of any advance made under
Section 10.3 for which the Administrative Agent has not then been paid by the
Borrower or reimbursed by the Lenders;
 
(C)  third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;
 
(D)  fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders;
 
(E)  fifth, to pay interest due in respect of Loans;
 
(F)  sixth, to the ratable payment or prepayment of principal outstanding on
Loans and Hedging Obligations under Hedging Agreements; and
 
(G)  seventh, to the ratable payment of all other Obligations.
 
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans shall be applied to the outstanding Loans first, to repay outstanding
Floating Rate Loans, and then to repay outstanding Eurodollar Rate Loans with
those Eurodollar Rate Loans which have earlier expiring Interest Periods being
repaid prior to those which have later expiring Interest Periods.  The order of
priority set forth in this Section 12.3 and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Administrative Agent and the Lenders as among themselves.  The order of priority
set forth in clauses (D) through (G) of this Section 12.3 may at any time and
from time to time be changed by the Required Lenders without necessity of notice
to or consent of or approval by the Borrower, or any other Person.  The order of
priority set forth in clauses (A) through (C) of this Section 12.3 may be
changed only with the prior written consent of the Administrative Agent.
 
12.4  Relations Among Lenders.
 
(A)  Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.
 
(B)  The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders, at
the direction of the Required Lenders, to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.
 
12.5  Representations and Covenants Among Lenders.  Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in section 3(3) of ERISA or section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.
 
ARTICLE XIII:    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1  Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Article XIII.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in Section 13.2) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.  The Administrative Agent may treat the Person which
made any Loan or which holds any note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 13.3;
provided,however, that the Administrative Agent may in its discretion (but shall
not be required to) follow instructions from the Person which made any Loan or
which holds any note to direct payments relating to such Loan or note to another
Person.  Any assignee of the rights to any Loan or any note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
 
13.2  Participations.
 
(A)  Permitted Participants; Effect.  Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 9.3 that
adversely affects such Participant.  Subject to paragraph (B) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.1, 4.2, 4.3, 4.4 and 4.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.3.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 12.2 as though it were a Lender.
 
(B)  Limitation of Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 4.1, 4.2 or 4.5 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 4.5 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.5 as though it were a Lender.
 
13.3  Assignments.
 
(A)  Consents.  Subject to the conditions set forth in paragraph (B) below, any
Lender may assign to one or more assignees (“Purchasers”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of: (i) the Borrower;
provided that no consent of the Borrower shall be required for an assignment to
a Purchaser that is a Lender, an Affiliate of a Lender or an Approved Fund or,
if a Default has occurred and is continuing, any other assignee and (ii) the
Administrative Agent.
 
(B)  Conditions.  Assignments shall be subject to the following additional
conditions:
 
(i)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans;
 
(iii)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(iv)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Subsidiary Guarantors and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 
(C)  Effect; Effective Date.  Subject to acceptance and recording thereof
pursuant to paragraph (D) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.1, 4.2, 4.3, 4.4, 4.5 and 10.7).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2.
 
(D)  The Register.  The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(E)  Recording.  Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section 13.3
and any written consent to such assignment required by this Section 13.3, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Sections 2.17 or 11.6, the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(F)  Pledge to a Federal Reserve Bank.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
13.4  Confidentiality.  Each Agent and Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any rating
agency, insurer or insurance broker or actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower,
its Subsidiaries and their obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Agent or
Lender on a non-confidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to any Agent or Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 13.4 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE SUBSIDIARY GUARANTORS (AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) AND ITS SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
 
ARTICLE XIV:  
NOTICES
 
14.1  Giving Notice.
 
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)  if to the Borrower, to it at 533 Maryville University Drive, St. Louis, MO
63141, Attention of William C. Fox, Vice President and Treasurer (Telecopy No.
(314) 985-2220);
 
(ii)  if to the Administrative Agent, to it at 10 South Dearborn, Chicago, IL
60603, Attention of Jason Rastovski (Telecopy No. (312) 325-3239), with a copy
to 10 South Dearborn, Chicago, IL 60603, Attention of William Oleferchik
(Telecopy No. (312) 325-3060); and
 
(iii)  if to any other Lender, to it at its address (or telecopy number) set
forth below its signature hereto.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
14.2  Change of Address.  The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
 
ARTICLE XV:    
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
the Syndication Agent and the Lenders.
 
ARTICLE XVI:  
USA PATRIOT ACT
 
Each Lender hereby notifies each Loan Party that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information (including all applicable “know your
customer” requirements) that will allow such Lender to identify such Loan Party
in accordance with the Act.
 
[Remainder of This Page Intentionally Blank]
 
IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 




[SIGNATURE PAGES TO BE POSTED SEPARATELY]




PRICING SCHEDULE


Status
Applicable Margin
Level I Status
0.40%
Level II Status
0.50%
Level III Status
0.625%
Level IV Status
0.75%
Level V Status
1.00%





“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 7.1(A)(i) and (ii) of the Credit Agreement, as
applicable.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 2.00 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 2.50 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 3.00 to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 3.50 to 1.00.


“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.


The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent
Financials.  Adjustments, if any, to the Applicable Margin shall be effective
five (5) Business Days after the Administrative Agent has received the
applicable Financials.  If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to the Credit Agreement, then
the Applicable Margin shall be determined based upon Level V Status until five
(5) days after such Financials are so delivered.  For the period from the
Closing Date until five (5) Business Days after the Administrative Agent’s
receipt of the Financials for the fiscal quarter ending December 31, 2007, the
Applicable Margin shall be determined based upon Level V Status.



